EXHIBIT 10.2

CONFIDENTIAL

[CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS

DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION]

LICENSE AGREEMENT BETWEEN ALCIS-CA AND

BIOZONE LABORATORIES, INC. DATED AUGUST 17, 2005

LICENSE & MANUFACTURING AGREEMENT

This LICENSE AND MANUFACTURING AGREEMENT (the “Agreement”), dated as of
August 17, 2005 (the “Effective Date”), is made by and between ALCiS Health,
Inc., a California corporation having its principal office at 560 S. Winchester
Blvd., Fifth Floor, San Jose, California 95128 (“ALCiS”), and BioZone
Laboratories, Inc., a California corporation, and its Affiliates and assigns,
having its principal office at 580 Garcia Ave, Pittsburg, California 94565
(individually and collectively “BioZone”). ALCiS and BioZone are each sometimes
referred to individually as a “Party” and together as the “Parties.”

RECITALS

WHEREAS, BioZone is currently developing Inflacin Technology and QuSome
Technology, and owns patents covering such Technologies;

WHEREAS, ALCiS is engaged in the development and marketing of body therapy
products, including products for the treatment of pain; and

WHEREAS, ALCiS desires to obtain from BioZone, and BioZone desires to grant to
ALCiS, the worldwide, exclusive rights in the Territory to the Licensed Products
under the Patents and other Technology for the commercialization of Licensed
Products (each as defined below).

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, ALCiS and BioZone,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, whether in the singular or plural, each of the
following capitalized terms shall have the meanings set forth in this Article 1.

1.1 “Action or Proceeding” shall mean any action, suit, proceeding, arbitration,
Order, inquiry, hearing, assessment with respect to fines or penalties or
litigation (whether civil, criminal, administrative, investigative or informal)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental or Regulatory Authority or other Person.



--------------------------------------------------------------------------------

1.2 “Affiliate” means a Person that, directly or indirectly, through one or more
intermediates, controls, is controlled by, or is under common control with, the
Person specified, but only for so long as the relationship exists. For the
purposes of this definition, control shall mean the direct or indirect ownership
of (i) in the case of corporate entities, securities authorized to cast at least
fifty percent (50%) of the votes in any election for directors, (ii) in the case
of non-corporate entities, at least fifty percent (50%) ownership interest with
the power to direct the management and policies of such non-corporate entity, or
(iii) such lesser percentage as may be the maximum percentage allowed to be
owned by a foreign corporation under the applicable laws or regulations of a
particular jurisdiction outside of the United States) of the equity having the
power to vote in the election of directors or to direct the management and
policies of another entity. Notwithstanding the foregoing, the term “Affiliate”
shall not include subsidiaries in which a Person or its Affiliates owns a
majority of the ordinary voting power to elect a majority of the board of
directors, but is restricted from electing such majority by contract or
otherwise, until such time as such restriction is no longer in effect.

1.3 “ALCiS Inventions” has the meaning set forth in Section 10.1(b).

1.4 “Applicable Laws” shall mean all laws (including common law), treaties,
statutes, ordinances, rules, regulations, Orders, permits, directives, plans,
codes, interpretations, notice and demand letters, prohibitions, obligations,
schedules, timetables, standards, conditions and requirements of any
Governmental or Regulatory Authority, as may be in effect from time to time,
that relate to the Licensed Products or the Licensed Intellectual Property.

1.5 “BioZone Improvements” means any and all Patent rights or Technology
Controlled by BioZone arising after the Effective Date that claim an
improvement, enhancement, invention or modification relating to a BioZone
Technology.

1.6 “BioZone Intellectual Property” means the BioZone Technology, BioZone
Trademarks, BioZone Improvements and BioZone Licensed Patents.

1.7 “BioZone Licensed Patents” means the Patent rights Controlled by BioZone as
of the Effective Date necessary to make, have made, use, sell offer for sale or
import Licensed Products recited in Schedule 1.16 and the foreign counterparts
thereof, and any Patent rights included in the BioZone Improvements.

1.8 “BioZone Product Registration Data” means (i) all regulatory files relating
thereto, including, but not limited to, any licenses (to the extent
transferable), and minutes of meetings and telephone conferences with the FDA,
validation data, preclinical and clinical studies and tests related to the
Product including original data, case report forms, study files relating to the
aforementioned studies and tests, and all audit reports of clinical studies,
plus all investigational new drug applications and amendments, annual reports
and safety reports associated therewith, drug master files, as well as any
foreign equivalents of any of the foregoing, which are in BioZone’s or its
Affiliates’ possession or control, and all correspondence with the FDA regarding
the marketing status of the BioZone Technology or Licensed Products; and
(ii) all records



--------------------------------------------------------------------------------

maintained under current Good Manufacturing Practices (“GMPs”) or other record
keeping or reporting requirements of the FDA, the Environmental Protection
Agency, the Occupational Safety and Health Administration or any other United
States or foreign regulatory authorities, including, but not limited to, FDA
warning letters, FDA Notices of Adverse Finding Letters, FDA audit reports
(including any comments on such reports), all other correspondence and
communications with regulatory agencies in connection with the Product
(including any advertising and promotion documents and 2253 forms), adverse
event files, complaint files, manufacturing records; as well as any foreign
equivalents of any of the foregoing which are in BioZone’s or its Affiliates’
possession or Control.

1.9 “BioZone Technology” means any and all Technology Controlled by BioZone as
of the Effective Date and any Technology included in the BioZone Improvements.

1.10 “BioZone Third Party Consent(s)” has the meaning set forth in
Section 6.2(c).

1.11 “BioZone Trademarks” means the trademarks set forth on Schedule 1.11,
including all applications, renewals, registrations and common law rights
therefor, together with all documentation associated therewith, including any
prior right agreements or consent letters pertaining thereto, and any
distinctive trade dress, logos and service marks owned by BioZone and used
solely in connection with the Product, each as set forth on Schedule 1.11.

1.12 “Breach Notice” has the meaning set forth in Section 9.2.

1.13 “Breaching Party” has the meaning set forth in Section 9.2.

1.14 “Business Day” means any day, except Saturday and Sunday and holidays, on
which commercial banking institutions in California are open for business. Any
other reference in this Agreement to “day” whether or not capitalized shall
refer to a calendar day, not a Business Day.

1.15 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party consistent with
prevailing industry standards for a company of similar size and scope to such
Party with respect to a product or potential product at a similar stage in its
development or product life and of similar market potential taking into account
efficacy, safety, the anticipated Regulatory Authority approved labeling, the
competitiveness of alternative products in the market place or under
development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the commercial value of the product and other
relevant factors.

1.16 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products and any other materials that have not been made available
by the Disclosing Party to the general public. The terms of this Agreement shall
also be deemed Confidential Information hereunder, except to the extent
disclosed pursuant to Section 7.5 herein. Notwithstanding the foregoing
sentences, Confidential Information shall not include any information or
materials that:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality known to the Receiving Party), at the time of disclosure by the
Disclosing Party to the extent such Receiving Party has documentary evidence to
that effect;



--------------------------------------------------------------------------------

(b) were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

(d) were subsequently lawfully disclosed to the Receiving Party by a Third Party
who, to the Knowledge of the Receiving Party, had no obligation to the
Disclosing Party not to disclose such information to others;

(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the
Disclosing Party and the Receiving Party has documentary evidence to that
effect; or

(f) is approved for release by the Disclosing Party in writing.

1.17 “Control,” “Controls,” “Controller” or “Controlled” means with respect to
Technology and/or patent rights, the ownership thereof, or the possession of the
ability to grant licenses or sublicenses thereto without violating the terms of
any agreement or other arrangement with, or the rights of, any Third Party
existing as of the date on which such license or sublicense is granted.

1.18 “Disclosing Party” has the meaning set forth in Section 1.8.

1.19 “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.

1.20 “Final Regulatory Approval” means Regulatory Approval, if so required, that
allows for the immediate marketing and sale of a Licensed Product.

1.21 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident; or war, revolution, civil commotion, acts of public
enemies, terrorist attack, blockage or embargo; or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government (to
the extent such government has ruling authority over such Party) or of any
subdivision, authority or representative of any such government; or other
similar event, beyond the reasonable control of such Party, if and only if the
Party affected shall have used reasonable efforts to avoid such occurrence.



--------------------------------------------------------------------------------

1.22 “GAAP” means accounting principles generally acceptable in the United
States.

1.23 “Governmental or Regulatory Authority” means (a) the United States of
America, (b) any state, commonwealth, territory or possession of the United
States of America and any political subdivision thereof (including counties,
cities, municipalities, provinces and parishes), (c) any foreign (as to the
United States of America) sovereign entity and any political subdivision
thereof, and (d) any court, tribunal, department, board, bureau, arbitrator,
authority, quasi-governmental authority, agency, commission, official or other
instrumentality of any of the foregoing.

1.24 “IND” means an Investigational New Drug Application, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, pursuant to 21 C.F.R. Section 312.3 as
amended, and the regulations promulgated thereunder, or the equivalent thereto
as specified in any succeeding legislation, and all supplements and amendments
that may be filed with respect to the foregoing.

1.25 “Indemnitee” has the meaning set forth in Section 8.3(a).

1.26 “Indemnitor” has the meaning set forth in Section 8.3(a).

1.27 “Independent Sublicensees” has the meaning set forth in Section 9.4.

1.28 “Infringement Notice” has the meaning set forth in Section 10.7(a).

1.29 “Knowledge” shall mean, with respect to any Party, that which the
management personnel (or individuals performing similar functions) of such Party
or other individuals with primary or supervisory responsibility for or daily
involvement with the business of such Party knows or should reasonably be
expected to know.

1.30 “Licensed Products” means, individually and collectively, the product(s)
identified on Schedule 1.30, attached hereto.

1.31 “Lien or Other Encumbrance” shall mean, with respect to any asset, any
mortgage, lien, pledge, security interest, claim, charge, option, right of first
refusal or other encumbrance, restriction or limitation of any kind in respect
of such asset.

1.32 “Losses” has the meaning set forth in Section 8.1.

1.33 “Marketing Partner” means a Third Party with a reasonable marketing
presence in any country that is competent and reputable in the industry of sales
and distribution of related products in such country.

1.34 “NDA” means a New Drug Application pursuant to 21 U.S.C. Section 505(b)(1)
or Section 505(b)(2), or supplement thereto, submitted to the FDA or any
successor application or procedure, if so required, for Regulatory Approval to
commence sale of any Licensed Product.



--------------------------------------------------------------------------------

1.35 “NDA Acceptance” means the written notification by the FDA that the NDA has
met all the criteria for filing acceptance pursuant to 21 C.F.R.
Section 314.101.

1.36 “Net Sales” means the gross amounts invoiced by ALCiS, any of its
Affiliates and/or any of its sublicensees on account of sales of Licensed
Products to Third Parties (including without limitation Third Party distributors
and wholesalers), less the total of the following deductions from such gross
amounts which are actually incurred, allowed, accrued or specifically allocated:

(a) Trade, cash and/or quantity discounts actually allowed or accrued which are
not already reflected in the amount invoiced;

(b) Excise, sales and other consumption taxes and custom duties to the extent
included in the invoice price and to the extent such taxes are remitted to the
applicable taxing authority;

(c) Freight, insurance and other transportation charges to the extent included
in the invoice price and separately identified on the invoice or other
documentation maintained in the ordinary course of business;

(d) Amounts repaid, credited or accrued by reason of returns, rejections,
defects or recalls or because of chargebacks, retroactive price reductions,
refunds or billing errors;

(e) Payments and rebates directly related to the sale of Licensed Products
accrued, paid or deducted in a manner consistent with GAAP, pursuant to
agreements (including, but not limited to, managed care agreements) with Third
Parties or any Governmental or Regulatory Authority; and

(f) Any other similar and customary deductions taken in accordance with GAAP
consistently applied.

No deductions shall be made for commissions paid to any Person who is regularly
employed by ALCiS on its payroll. In the case of any sales under which the sale
includes Licensed Products and other products, such Net Sales shall be
reasonably pro-rated to adjust for such sales mix. Use of Licensed Products for
promotional, sampling or compassionate use purposes or for use in clinical
trials contemplated under this Agreement shall not be considered in determining
Net Sales, except to the extent Licensed Products are sold in relation to those
activities. In the case of any sale of a Licensed Product between the Parties
and their respective Affiliates or sublicensees for resale, Net Sales shall be
calculated as above only on the first arm’s length sale thereafter to a Third
Party.

1.37 “Non-Breaching Party” has the meaning set forth in Section 9.2.

1.38 “Order” shall mean any writ, judgment, decree, injunction, ruling or
similar order of any Governmental or Regulatory Authority (in each such case
whether preliminary or final).



--------------------------------------------------------------------------------

1.39 “Patents” means patents and patent applications and any and all extensions,
renewals, continuations, continuations-in-part, divisions, reissues,
re-examination certificates or foreign counterparts of any of the foregoing.

1.40 “Person” or “person” means any individual, firm, corporation, partnership,
limited liability company, trust, unincorporated organization or other entity or
a government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.

1.41 “Prepaid Royalties” means Royalties paid in advance of, or in excess of,
those due as a percentage of Net Sales. Prepaid Royalties may be used to offset
any obligations above any minimum payment obligations until such Prepaid
Royalties are exhausted.

1.42 “Prosecution” means the preparation, filing, prosecution, issuance and
maintenance (including, without limitation, interference, opposition and similar
third party proceedings before the relevant patent office) of any patent
applications and patents in BioZone Licensed Patents.

1.43 “Receiving Party” has the meaning set forth in Section 1.8.

1.44 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs, supplements and amendments, pre- and post-approvals, pricing
and Third Party reimbursement approvals, and labeling approvals) of any
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity in the
Territory, necessary for the development (including the conduct of clinical
trials), manufacture, distribution, marketing, promotion, offer for sale, use,
import, reimbursement, export or sale of a Licensed Product in a regulatory
jurisdiction.

1.45 “Regulatory Authority” means any national (e.g., the FDA), supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity involved in the granting of Regulatory
Approval in any country in the Territory.

1.46 “Royalties” has the meaning set forth in Section 5.1.

1.47 “Royalty Term” has the meaning set forth in Section 5.2.

1.48 “Serious Adverse Drug Experience” means any of an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at either 21 C.F.R. Section 312.32 or 21 C.F.R. Section 314.80 or
relevant foreign regulation within the Territory.

1.49 “Technology” means any and all information and materials, including but not
limited to, any and all compounds, equipment, specifications, designs, formulae,
methods, techniques, processes, procedures, inventions, know-how, data and
information, documentation and other technology, whether or not patentable or
protectible as a trade secret, that is necessary to make, use, develop, market
or sell the Licensed Product.



--------------------------------------------------------------------------------

1.50 “Term” has the meaning set forth in Section 9.1.

1.51 “Territory” means worldwide.

1.52 “Third Party(ies)” means any Person other than BioZone, ALCiS and their
respective Affiliates.

1.53 “Third Party Claim” has the meaning set forth in Section 8.1.

1.54 “Valid Claim” means a claim of an issued and unexpired patent, or a claim
of a pending patent application or a supplementary protection certificate, which
claim has not been held invalid or unenforceable by a court or other government
agency of competent jurisdiction from which no appeal can be or has been taken
and has not been held or admitted to be invalid or unenforceable through
re-examination or disclaimer, opposition procedure, nullity suit or otherwise,
which claim, but for the licenses granted herein, would be infringed by the sale
of a Licensed Product; provided, however, that if a claim of a pending patent
application shall not have issued within five (5) years after the filing date
from which such claim takes priority such claim shall not constitute a Valid
Claim for the purposes of this Agreement unless and until such claim shall
issue.

1.55 “Withholding Taxes” has the meaning set forth in Section 5.4.

ARTICLE 2

LICENSES AND EXCLUSIVITY

2.1 License Grant. Subject to Section 2.5 and 2.6 herein, BioZone hereby grants
to ALCiS a royalty-bearing, exclusive (even as to BioZone and its Affiliates)
right (or non-exclusive right, as the case may be, per Schedule 1.30) and
license, with the right to grant sublicenses (subject to Section 2.2) under the
BioZone Intellectual Property and BioZone Product Registration Data to develop,
make, have made, manufacture, market, use, sell, offer for sale and import the
Licensed Product (as more specifically identified in Schedule 1.30) in the
Territory.

Notwithstanding the foregoing, this Agreement does not grant ALCiS any right to
make or have made the Licensed Product except as provided herein, nor does it
grant BioZone any rights whatsoever to any ALCiS product, including the Licensed
Product. ALCiS shall also have the nonexclusive right to use BioZone Trademarks
listed in Schedule 1.11; BioZone shall have the right to approve all uses by
ALCiS of such BioZone Trademarks, including review of any marketing materials,
packaging or advertising incorporating BioZone Trademarks.

2.2 Use of Affiliates, Sublicensees and Subcontractors. The licenses granted
under this Agreement include the right of ALCiS to grant sublicenses to its
Affiliates and other third parties. ALCiS shall give BioZone advance written
notice of any sublicenses and a reasonable opportunity to comment on such
sublicenses and ALCiS shall takes into consideration BioZone’s reasonable
comments with respect thereto. BioZone shall have the right to disapprove any



--------------------------------------------------------------------------------

sublicensee in its reasonable discretion, but shall not disapprove any
sublicensee without a legitimate business purpose. ALCiS acknowledges that the
grant of a sublicense shall not relieve ALCiS from its obligations under this
Agreement, and each sublicensee shall be bound by all of the terms and
conditions of this Agreement applicable to ALCiS. ALCiS shall be responsible for
the compliance of its Affiliates and sublicensees with this Agreement. ALCiS
shall provide BioZone with a copy of each such sublicense agreement within
thirty (30) days of its execution, provided that ALCiS may redact elements of
same that do not relate to ALCiS’ obligations to BioZone hereunder, including,
but not limited to, financial terms.

2.3 Exclusivity. During the Term, neither BioZone nor its Affiliates shall,
either itself or with a Third Party, (a) develop, attempt to develop, actively
investigate, commercialize or sell a Licensed Product or any other topical pain
relief product which incorporates the Technology, or (b) submit or reopen an IND
for the Licensed Product, except that BioZone may do any of the foregoing in
order to fulfill its obligations under this Agreement.

Notwithstanding (a) above, without limiting ALCiS’ worldwide rights to sell the
Licensed Products, BioZone shall have the right to (i) develop or commercialize,
by itself or with Third Parties, any products using the Technology which are
neither exclusively Licensed Products nor topical pain relief products,
(ii) also sell any products similar in general product category to the
exclusively Licensed Products (but only under formulations and scents dissimilar
to ALCiS’ Licensed Products) under its own brand in countries under which ALCiS
no longer pays royalties, under Section 5.2 below, and (iii) also sell any
products similar in general product category to the exclusively Licensed
Products (but only under formulations and scents dissimilar to ALCiS’ Licensed
Products) under its own brand in countries outside of the United States of
America after December 31, 2007, unless ALCiS has either sold Licensed Products
in such country or has a marketing plan for selling in such country, in which
case such country shall be deemed unavailable to BioZone for such sales. In the
event that BioZone wishes to engage in such sales (i) BioZone shall only do so
after ALCiS written consent, which shall not be unreasonably withheld and
(ii) BioZone shall pay ALCiS a royalty of **** Percent (****%) of monthly Net
Sales in such approved country or countries.

2.4 No Implied Licenses. Only the licenses expressly granted herein shall be of
legal force and effect. No license rights shall be created hereunder by
implication, estoppel or otherwise. Furthermore, nothing herein shall be
construed as granting any license whatsoever to BioZone under any Intellectual
Property owned or licensed by ALCiS.

2.5 Retained Rights. Subject to the restrictions set forth herein, BioZone
retains the right to use and/or license others to use the BioZone Intellectual
Property for every purpose except for those uses specifically licensed to ALCiS.

2.6 Current Contracts. BioZone is currently in contract with certain companies
identified in Schedule 2.6. Such contracts will be terminated as soon as
allowable under the contract, to fully provide ALCiS with its exclusive rights.

 

--------------------------------------------------------------------------------

****   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

3.1 Development of Licensed Product. ALCiS may, at ALCiS’ option, and at its
sole cost and expense, advance the development of any Licensed Product,
including, without limitation, the conduct of clinical trials (and the supply of
clinical product therefor) and the preparation and submission of the NDA in
order to obtain Regulatory Approval. BioZone shall cooperate in such efforts
should ALCiS elect to proceed with such development.

3.2 Regulatory Matters; BioZone Assistance. All Regulatory Approvals with
respect to the Licensed Product in the Territory shall be in ALCiS’ or ALCiS’
designee’s name. ALCiS shall have exclusive control over, and authority and
responsibility for, the regulatory strategies relating to the development and
commercialization of the Licensed Product in the Territory, including, without
limitation: (a) the preparation of all documents submitted to Regulatory
Authorities and the filing of all submissions relating to Regulatory Approval
for the Licensed Product; and (b) all regulatory actions, communications and
meetings with any Regulatory Authority with respect to the Licensed Product.
Upon the request of ALCiS, BioZone shall provide to ALCiS on a timely basis such
information in its possession relating to the Licensed Product as may be
required for regulatory activities related to the commercialization of the
Licensed Product, and otherwise provide reasonable assistance to ALCiS in
complying with all regulatory obligations in the Territory, including without
limitation, safety updates, amendments, annual reports, pharmacovigilance
filings, investigator notifications, manufacturing facility inspections and
certifications and product approvals. ALCiS shall be responsible for
interfacing, corresponding and meeting with all Regulatory Authorities in the
Territory with respect to the Licensed Product and, after Regulatory Approval
has been obtained, the Licensed Product. BioZone shall cooperate with ALCiS to
provide all reasonable assistance and take all actions reasonably requested by
ALCiS that are necessary to comply with any law applicable to any Licensed
Product, including, but not limited to, reporting of adverse drug experience
reports (and serious adverse drug experiences) to Regulatory Authorities in the
Territory.

3.3 Adverse Event Reporting.

(a) Each Party shall, and shall require its respective Affiliates to:

(i) to the extent permissible under time constraints and reporting requirements,
provide to the other Party in advance of initial or periodic submission to
Regulatory Authorities any and all adverse event reports and Serious Adverse
Drug Experience reports from clinical trials and commercial experiences with the
Licensed Product;

(ii) provide such adverse event reports and Serious Adverse Drug Experience
reports relating to the Licensed Product to the other Party contemporaneously
with the provision of such reports to the applicable Regulatory Authority; and

(iii) adhere to all requirements of applicable laws, rules and regulations which
relate to the reporting and investigation of adverse events and Serious Adverse
Drug Experiences and keep the other Party informed of such events.



--------------------------------------------------------------------------------

3.4 Manufacturing Agreement. BioZone shall have the right of first refusal to
manufacture the Licensed Products, including but not limited to those listed in
Schedule 3.4. At such time as BioZone is unable to deliver such Licensed
Products or pricing, such right of first refusal shall terminate. Manufacturing
shall be performed according to industry standards, including FDA cGMP
compliance standards. BioZone shall have a reasonable period to cure any failure
to perform at such manufacturing standards. Any newly developed products using
the BioZone Technology shall be manufactured at BioZone’ s commercially
reasonable manufacturing costs, as documented by BioZone, which costs shall
include reasonable profit margins.

In the event BioZone no longer manufactures the Licensed Products, BioZone
retains the exclusive right to supply its patented materials for use in the
Licensed Products so long as BioZone is capable of supplying such materials with
reasonable pricing and delivery terms.

(a) Prices set forth in Schedule 3.4 shall at all times be priced at “most
favored nation” pricing, i.e. at no time during this Agreement shall ALCiS
prices be higher than those provided to other customers purchasing products of
similar quantity and cost of goods (consisting of direct labor and materials
costs only). At either party’s request, BioZone shall adjust the prices stated
above once per quarter by the greater of (i) any increase or decrease of 5% or
more in BioZone’s total raw material costs (but only to the extent necessary to
reflect such actual increases or decreases in such raw materials costs), and
(ii) on an annual basis in proportion to any increase or decrease in the
Consumer Price Index, calculated on the U.S. city average in the category of
nonprescription drugs and medical supplies. BioZone and ALCiS shall in good
faith negotiate to increase or decrease the prices. BioZone shall make available
to ALCiS for review, at any time a price increase is requested by BioZone,
(A) invoices for raw materials used in the manufacture of the Licensed Products,
(B) copies of checks in payment of such invoices, (C) invoices for any fees or
commissions which relate in any way to the manufacture of the Licensed Products;
and (D) checks in payment of such fees and commissions. The Parties agree that
the exchange of information described in this Section is intended to facilitate
the good faith negotiation of pricing and pricing adjustment issues.

(b) All orders for Licensed Products submitted by ALCiS shall be initiated by
written purchase orders sent to BioZone and requesting a delivery date during
the term of this Agreement; provided, however, that an order may initially be
placed orally if a confirming written purchase order is received by BioZone
within five (5) days after said oral order. ALCiS shall submit purchase orders
to BioZone at least sixty (60) days prior to requested delivery date. BioZone
shall accept all reasonable purchase orders. BioZone shall use its reasonable
best efforts to deliver Products at the times specified in ALCiS’ purchase
orders.

(c) Payment for the Licensed Products (including any freight, taxes or other
applicable costs initially paid by BioZone but to be borne by ALCiS) shall be
50% at the time of order, with the balance due 2%/10 days, net thirty (30) days,
provided that ALCiS can show capability to pay the balance on terms. Alcis’
credit limit shall be limited to $100,000 outstanding at any time. In the event
that Alcis cannot show capability to pay the balance on terms, the balance shall
be due and payable at time of shipment.



--------------------------------------------------------------------------------

(d) ALCiS shall inspect all Licensed Products promptly upon receipt thereof and
may reject any Licensed Product that fails in any material way to meet the
Licensed Product specifications. Any Licensed Product not properly rejected
within sixty (60) days after receipt of that Licensed Product by Alcis
(“Rejection Period”) shall be deemed accepted. To reject a Licensed Product,
ALCiS shall, within the Rejection Period, notify BioZone in writing or by fax of
its rejection and request a Material Return Authorization (“MRA”) number.
BioZone shall use its best efforts to provide the MRA number in writing or by
fax to ALCiS within thirty (30) days after receipt of the request. Within ten
(10) days after receipt of the MRA number, ALCiS shall return to BioZone the
rejected Licensed Product, freight prepaid, in its original shipping carton with
the MRA number displayed on the outside of the carton. Provided that BioZone has
complied with its obligations in this subsection, BioZone reserves the right to
refuse to accept any rejected Licensed Product that do not bear an MRA number on
the outside of the carton. As promptly as possible but no later than ten
(10) working days after receipt by BioZone of properly rejected Licensed
Product, BioZone shall, at its option and expense, either repair or replace the
Licensed Product. BioZone shall pay and/or refund all shipping charges for
properly rejected Licensed Product; otherwise, ALCiS shall be responsible for
the shipping charges.

(e) BioZone shall not manufacture any products for other customers containing
Inflacin for topical analgesic pain relief applications. It is further expressly
agreed by BioZone that ALCiS will or would suffer irreparable injury if BioZone
were to compete in violation of this Agreement, and that ALCiS would by reason
of such competition be entitled to injunctive relief in a court of appropriate
jurisdiction and BioZone consents and stipulates to the entry of such injunctive
relief in such a court prohibiting BioZone from competing with in the areas set
forth above in violation of this Agreement.

3.5 Escrow of Technology

(a) Prior to September 30, 2005, the parties shall enter into a Three-Party
Escrow Service Agreement (“Escrow Agreement”) in a form substantially similar to
that attached as Schedule 3.5, or as otherwise agreed. The Escrow Agent and
Escrow Agreement shall be subject to the reasonable satisfaction of the parties.
BioZone utilizes certain proprietary Technology, formulas and manufacturing
processes in the manufacture of some or all of the Licensed Product, including
but not limited to Technologies identified in Schedule 1.16. The availability
of BioZone’s Technology is essential to ALCiS in the conduct of its business
and, therefore, the parties agree that ALCiS shall be permitted access
to BioZone’s Technology and proprietary information under certain circumstances.
Unless as otherwise permitted by this Agreement, ALCiS’ access to BioZone’s
Technology and the production formulas and manufacturing processes utilized in
the manufacture of the Products shall be governed by the terms and conditions of
the Escrow Agreement attached hereto as Schedule 3.5. Pursuant to the Escrow
Agreement, BioZone shall deposit the Technology, know-how, formulations and
manufacturing processes related to the Licensed Product into an escrow account
for ALCiS’ benefit. The escrow deposit materials shall contain all formulas,
Technology, know-how, instructions and other information sufficient to enable
ALCiS to manufacture the Licensed Product internally or through an alternate
supplier, including but not limited to the following information for each
Licensed Product: (i) Master Batch Record; (ii) Certificate of Analysis;
(iii) Product Specification Sheet; and (iv) a Certificate of Analysis for each
raw material (hereafter collectively referred to as the “Deposit Materials”).



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Release Condition set forth in the Escrow
Agreement, ALCiS shall immediately and without further action, be granted all
rights to manufacture any or all Licensed Products by utilizing the Deposit
Materials if so required in any manner consistent with the terms of this
Agreement, including the right to manufacture the Products internally or through
an alternate supplier. BioZone agrees to cooperate fully with ALCiS and any
alternate supplier and use all reasonable efforts to avoid any interruption in
ALCiS’ business or in the manufacture of the Licensed Product. ALCiS shall
continue to pay any Royalties due under this Agreement after release of the
Deposit Materials from escrow.

(c) ALCiS shall be responsible for all fees, costs and expenses payable to the
Escrow Agent in connection with the Escrow Agreement.

ARTICLE 4

INITIAL PAYMENTS

4.1 Initial Payment. By September 30, 2005, ALCiS shall pay BioZone :

(a) Four hundred thousand U.S. Dollars (US$400,000), which shall be
characterized as Prepaid Royalties, and shall be nonrefundable; and.

(b) Four hundred thousand (400,000) shares of ALCiS Common Stock, which shall
carry rights equivalent to those of the Common Stock held by the founders of
ALCiS.

ARTICLE 5

ROYALTIES

5.1 Royalty Rate. Subject to the provisions of this Article 5, ALCiS shall pay
BioZone on a monthly basis the following amounts (“Royalties”) based on the
monthly Net Sales of the Licensed Product in the Territory.

 

  (a) Until an aggregate of ****Dollars ($****) of total royalties have been
paid, ALCiS shall pay the greater of (i) **** Percent (****%) of monthly Net
Sales or (ii) Twenty Five Thousand Dollars ($25,000); and

 

  (b) After ****Dollars ($****) of total royalties have been paid, ALCiS shall
pay the greater of (i) ****Percent (****%) of monthly Net Sales or (ii) Twenty
Five Thousand Dollars ($25,000).

 

  (c) In the event the greater amount is $25,000, then the amount due on a
percentage basis shall be characterized as Royalties paid, and the balance shall
be characterized as

--------------------------------------------------------------------------------

**** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

Prepaid Royalties, and shall be nonrefundable. For example, under 5.1(a), if
actual monthly Net Sales were $200,000, then $**** in Royalties would be due
based upon the ****% rate; ALCiS will pay $25,000, of which $**** shall be
deemed paid Royalties and $**** shall be characterized as Prepaid Royalties.

 

  (d) Provided ALCiS pays the minimum amount of $25,000 per month, ALCiS shall
be permitted to apply the following amounts (as Prepaid Royalties) to Royalties
otherwise owing under this Agreement:

 

  i. The Initial Payment in 4.1(a);

 

  ii. The difference between the $25,000 minimum payment and the percentage
Royalty owed, as described in 5.1(c) above; and

 

  iii. $125,000 of payments made to date to BioZone under previous agreements.

 

  (e) After December 31, 2008, the minimum royalties of $25,000 per month stated
herein shall be increased to $50,000 per month.

 

  (f) ALCiS shall pay, as additional Royalties, ****% of all royalties or other
amounts received from any sublicenses.

5.2 Royalty Term. The Royalties shall be payable on a country-by-country basis
until the sooner of (a) the introduction of a generic equivalent to the Licensed
Product in such country or (b) the expiration of the last BioZone Patent
containing a Valid Claim covering the Licensed Product in such country (the
“Royalty Term”).

5.3 Reports and Payments.

(a) Cumulative Royalties. During the Royalty Term, the obligation to pay
Royalties under this Article 5 shall be imposed only once (i) with respect to
any sale of the same unit of the Licensed Product, and (ii) with respect to a
single unit of the Licensed Product.

(b) Statements and Payment. ALCiS shall make Royalty payments to BioZone within
15 days of the end of each month. During the Royalty Term, ALCiS shall deliver
to BioZone, within 30 days after the end of each calendar quarter (or monthly,
if so requested by BioZone), a report setting forth for such calendar quarter
the following information for the Licensed Product: (i) Net Sales of the
Licensed Product on a country-by-country basis; (ii) the basis for any
adjustments to the Royalties payable on account of sales of the Licensed Product
in any country; (iii) the Royalties due to BioZone on account of sales of the
Licensed Product; (iv) the exchange rates used in calculating any of the
foregoing; and (v) the aggregate Net Sales of the Licensed Product in the
Territory.

5.4 Taxes and Withholding. Any payments made by ALCiS to BioZone under this
Agreement shall be reduced by the amount required to be paid or withheld
pursuant to any applicable law, including, but not limited to, United States
federal, state or local tax law

 

--------------------------------------------------------------------------------

**** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

(“Withholding Taxes”). Any such Withholding Taxes required by law to be paid or
withheld shall be an expense of, and borne solely by, BioZone. ALCiS, as
applicable, shall submit to BioZone reasonable proof of payment of the
Withholding Taxes, together with an accounting of the calculations of such
taxes, within thirty (30) days after such Withholding Taxes are remitted to the
proper authority. The Parties will cooperate reasonably in completing and filing
documents required under the provisions of any applicable tax laws or under any
other applicable law in connection with the making of any required tax payment
or withholding payment, or in connection with any claim to a refund of or credit
for any such payment.

5.5 Currency Exchange. With respect to Net Sales invoiced or expenses incurred
in U.S. dollars, the Net Sales or expense amounts and the amounts due to BioZone
hereunder shall be expressed in U.S. dollars. With respect to Net Sales invoiced
or expenses incurred in a currency other than U.S. dollars, the Net Sales or
expense shall be expressed in the domestic currency of the entity making the
sale or incurring the expense, together with the U.S. dollar equivalent, at the
average rate of exchange listed in The Wall Street Journal on the first and last
day of the applicable month or a comparable newspaper if The Wall Street Journal
shall cease publishing exchange rates for the U.S. Dollar. All payments shall be
made by wire transfer in U.S. dollars to the credit of such bank account as
shall be designated at least five (5) Business Days in advance by BioZone in
writing to ALCiS.

5.6 Maintenance of Records; Audit.

(a) For a period of three (3) years, ALCiS shall maintain, and shall require its
respective Affiliates and sublicensees to maintain, complete and accurate books
and records in connection with the sale of Licensed Products hereunder, as
necessary to allow the accurate calculation consistent with GAAP of the
Royalties due to BioZone, including any records required to calculate any
royalty adjustments hereunder. Once per calendar year, BioZone shall have the
right, at its sole expense, to engage an independent accounting firm reasonably
acceptable to ALCiS, which shall have the right to examine in confidence the
relevant ALCiS records as may be reasonably necessary to determine and/or verify
the amount of Royalty payments. Such examination shall be conducted, and ALCiS
shall make its records available, during normal business hours, after at least
fifteen (15) days prior written notice to ALCiS, as applicable, and shall take
place at the facility(ies) where such records are maintained. Each such
examination shall be limited to pertinent books and records for any year ending
not more than three (3) years prior to the date of request; provided that
BioZone shall not be permitted to audit the same period of time more than once.
Before permitting such independent accounting firm to have access to such books
and records, ALCiS may require such independent accounting firm and its
personnel involved in such audit, to sign a confidentiality agreement (in form
and substance reasonably acceptable to ALCiS) as to any confidential information
which is to be provided to such accounting firm or to which such accounting firm
will have access, while conducting the audit under this Section. BioZone’s
independent accounting firm will prepare and provide to each Party a written
report stating whether the Royalty and Net Sales reports submitted and the
amounts paid by ALCiS to BioZone are correct or incorrect and the details
concerning any discrepancies. Such accounting firm may not reveal to BioZone any
information learned in the course of such audit other than the amount of any
such discrepancies. BioZone agrees to hold in strict confidence all information
disclosed to it, except to the extent necessary for BioZone to enforce its
rights under this Agreement or if disclosure is required by law.



--------------------------------------------------------------------------------

(b) In the event there was an underpayment by ALCiS hereunder, ALCiS shall
promptly (but in no event later than thirty (30) days after ALCiS’ receipt of
the independent auditor’s report so correctly concluding) either make payment to
BioZone of any shortfall or proceed to the dispute resolution mechanism set
forth below. In the event that there was an overpayment by ALCiS hereunder,
BioZone shall promptly inform ALCiS of such fact and promptly (but in no event
later than thirty (30) days after BioZone’s receipt of the independent auditor’s
report so correctly concluding) refund to ALCiS the excess amount or proceed to
the dispute resolution mechanism set forth below. In the event that a shortfall
of the great of either 3% or $5,000 exists, ALCiS shall pay the reasonable costs
of such independent auditor.

(c) In the event that the Parties do not agree on the amount of any overpayment
or underpayment, within ten (10) business days each Party shall select an
independent public accounting firm which firms shall meet and discuss the amount
in dispute and other related matters within ten (10) business days thereafter
(each Party shall pay the costs of its own accounting firm). If such independent
public accounting firms cannot agree on a resolution mutually agreeable to the
Parties, such independent public accounting firms shall, within ten
(10) business days after such conclusion, appoint a third independent public
accounting firm which shall resolve the issue within ten (10) business days
after its selection and the Parties shall equally share the costs of such
accounting firm. The recommendation of the third independent public accounting
firm shall be final and binding upon the Parties. A judgment on such firm’s
disposition may be entered in any court having jurisdiction over the Parties.

5.7 Interest on Late Payments. Any failure by ALCiS to make a payment of any
undisputed amount when due shall obligate ALCiS to pay interest to BioZone at a
rate equal to one percent (1%) per month (or the maximum allowed by law, if
less), the interest period commencing on the due date and ending on the payment
date.

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants and covenants to the other Party that:

(a) such Party is a corporation or entity duly organized, validly existing and
in good standing under the laws of its state of incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b) such Party is duly authorized, by all requisite corporate action, to execute
and deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party is within such Party’s corporate powers and does not
require any shareholder action or approval, and the Person executing this
Agreement on behalf of such Party is duly authorized to do so by all requisite
corporate action;



--------------------------------------------------------------------------------

(c) no consent, waiver, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Governmental or
Regulatory Authority is required on the part of such Party in connection with
the valid execution, delivery and performance of this Agreement;

(d) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and (ii) judicial discretion in
the availability of agreeable relief;

(e) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
(a) contravene or conflict with the provisions of its charter, operating
documents or bylaws, (b) contravene or conflict with or constitute a violation
of any Applicable Law, or (c) result (with or without the giving of notice or
lapse of time or both) in the creation of any Lien or Other Encumbrance upon any
of the Licensed Products or, in the case of BioZone, the BioZone Licensed
Intellectual Property, or constitute a default under or give rise to any right
of termination, cancellation or acceleration of any right or any obligation by
it or to a loss of any benefit relating to the Licensed Products or, in the case
of BioZone, the BioZone Licensed Intellectual Property, under any provision of
any contract binding upon it or by which any of the Licensed Products or, in the
case of BioZone, the BioZone Licensed Intellectual Property, are or may be
bound;

(f) it shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement; and

(g) no broker, finder or similar agent has been employed by or on behalf of such
Party, and no Person with which such Party has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.

6.2 Additional BioZone Representations, Warranties and Covenants. BioZone
additionally represents, warrants and covenants to ALCiS that:

(a) BioZone has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to ALCiS under Article 2 hereof.

(b) BioZone has not previously granted and will not grant any rights
inconsistent with the rights and licenses granted herein.

(c) BioZone Third Party Consents. BioZone does not require a consent from any
other party with respect to the execution, delivery and performance of this
Agreement, or the performance of BioZone’s obligations hereunder (each such
consent, a “BioZone Third Party Consent” and together the “BioZone Third Party
Consents”).

(d) BioZone is the sole and exclusive legal and equitable owner of the BioZone
Intellectual



--------------------------------------------------------------------------------

Property and the Licensed Product and has good and marketable title to the
BioZone Intellectual Property and the Licensed Product free and clear of any
Lien or Other Encumbrance. Daniel and Sharon Fisher have a lien on the
technology, but the existence of such lien shall not be able to affect ALCiS’
rights under this Agreement; however, upon direction by BioZone or by court
order, any payments required to be made to BioZone hereunder to be paid to
Daniel and Sharon Fisher rather than BioZone.

(e) Licensed Assets. The BioZone Intellectual Property includes all of the
assets and properties that are owned or licensed by BioZone with respect to the
development, marketing and sale of the Licensed Product and that are reasonably
required to develop, sell and ship the Licensed Product after the Effective
Date, No Affiliate of BioZone owns or licenses any assets or properties
reasonably necessary for ALCiS to develop, produce or sell the Licensed Products
as contemplated herein. BioZone possesses or controls all material BioZone
Product Registration Data.

(f) Intellectual Property.

(i) The BioZone Intellectual Property includes all the intellectual property and
proprietary rights Controlled by BioZone that relate to the development,
marketing, use, distribution and sale of the Licensed Product;

(ii) No Action or Proceeding relating to the BioZone Intellectual Property has
been instituted and is pending, or to the Knowledge of BioZone, threatened;

(iii) There are no royalty, commission or similar obligations on BioZone
applicable to the BioZone Intellectual Property, or any material licenses,
sublicenses or agreements with third parties relating to or involving the
BioZone Intellectual Property;

(iv) BioZone has not agreed to indemnify any Person for or against any
infringement by the BioZone Intellectual Property or the Licensed Product;

(v) To the Knowledge of BioZone, none of the BioZone Intellectual Property or
the Licensed Product infringes upon or otherwise violates the intellectual
property rights of any Person;

(vi) To the Knowledge of BioZone, the BioZone Intellectual Property is valid and
enforceable and has been properly registered or filed, as the case may be, and
has been properly maintained under all Applicable Laws.

(vii) BioZone owns all right, title and interest in and to all of the BioZone
Intellectual Property and owns such BioZone Intellectual Property free and clear
of all Liens or Other Encumbrances. . Daniel and Sharon Fisher have a lien on
the technology, but the existence of such lien shall not be able to affect
ALCiS’ rights under this Agreement; however, upon direction by BioZone or by
court order, any payments required to be made to BioZone hereunder to be paid to
Daniel and Sharon Fisher rather than BioZone.



--------------------------------------------------------------------------------

(viii) BioZone has not received any written notice from any Third Party, nor
does BioZone have Knowledge that any Third Party has infringed or
misappropriated or is infringing or misappropriating any of the BioZone
Intellectual Property.

(g) BioZone has no Knowledge of any facts which furnish any reasonable basis for
any notice of adverse findings, warning or other regulatory letters or
sanctions, Section 305 notices, or other similar communication. BioZone has no
Knowledge of any misstatements or material omissions relating to the Licensed
Product in any regulatory submission or other document required to be maintained
by Applicable Law and the accuracy of its regulatory submissions has not been
contested by any Governmental or Regulatory Authority.

(h) Litigation. There are no Actions or Proceedings by or before any
Governmental or Regulatory Authority currently pending, and BioZone has not
received any written notice from any Third Party of any Action or Proceeding,
nor does BioZone have Knowledge of any facts that would be reasonably likely to
result in an Action or Proceeding, in any event, against BioZone relating to,
affecting or arising in connection with (a) the Licensed Product; (b) the
BioZone Licensed Intellectual Property, (c) this Agreement; or (d) the
transactions contemplated by this Agreement. BioZone is not subject to any Order
relating to the Licensed Product or the BioZone Licensed Intellectual Property.

6.3 Additional ALCiS Representations, Warranties and Covenants. ALCiS
additionally represents, warrants and covenants to BioZone that, as of the
Effective Date, ALCiS has the financial capacity to perform its obligations
under this Agreement.

6.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF
THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY LICENSED PRODUCT.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 7

CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, ALCiS and BioZone agree that, until the fifth
(5th) anniversary of the expiration or termination this Agreement, each of ALCiS
and BioZone, upon receiving or learning of any Confidential Information of the
other Party, shall keep such Confidential Information confidential and otherwise
shall not disclose or use such Confidential Information for any purpose other
than as provided for in this Agreement. The Receiving Party may disclose
Confidential Information to its employees, representatives or Affiliates who
need to know such information for any purpose contemplated by this Agreement
(and then only to the extent that



--------------------------------------------------------------------------------

such Persons need to know such information and are under an obligation at least
as stringent as this Article 7 to maintain the confidentiality of the
Confidential Information). The Receiving Party may disclose Confidential
Information to its consultants so long as the Disclosing Party approves of such
disclosure in writing prior thereto and such consultant is under an obligation
at least as stringent as this Article 7 to maintain the confidentiality of the
Confidential Information.

7.2 Authorized Disclosure. Notwithstanding the foregoing, each of ALCiS and
BioZone may disclose Confidential Information of the other Party to a Third
Party to the extent such disclosure is reasonably necessary to exercise the
rights granted to or retained by it under this Agreement in filing or
prosecuting patent applications, prosecuting or defending litigation, complying
with applicable governmental regulations, submitting information to tax or other
governmental authorities (including Regulatory Authorities), or conducting
clinical trials hereunder with respect to Licensed Products, provided that if a
Party is required by law to make any such disclosure of the Disclosing Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the Disclosing Party of such disclosure and, save
to the extent inappropriate in the case of patent applications or otherwise,
will use its reasonable efforts to secure confidential treatment of such
Confidential Information prior to its disclosure (whether through protective
orders or otherwise). If the Disclosing Party has not filed a patent application
with respect to such Confidential Information, it may require the Receiving
Party to delay the proposed disclosure (to the extent the disclosing party may
legally do so), for up to ninety (90) days, to allow for the filing of such an
application.

7.3 Return of Confidential Information. Upon termination of this Agreement
except upon termination by expiration of the licenses granted hereunder, the
Receiving Party shall promptly return or, at the option of the Receiving Party,
destroy, all of the Disclosing Party’s Confidential Information, including all
reproductions and copies thereof in any medium, except that the Receiving Party
may retain one copy for its legal files; provided that any such destruction
shall be confirmed in writing by the Receiving Party to the Disclosing Party.

7.4 Unauthorized Use. If either Party becomes aware or has Knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the disclosing Party of such unauthorized use or
disclosure.

7.5 Public Announcements. Except as set forth in the press release agreed to by
the Parties pursuant to this Section 7.5 and for filing a copy of this Agreement
by ALCiS and/or BioZone (in the event that either Party becomes, or files to
become, a public company), with the Securities and Exchange Commission (provided
that in any such filing, this Agreement shall be redacted as reasonably
determined by the filing Party), to the extent ALCiS and/or BioZone determines
to make such a filing and for disclosure by BioZone to its present and
prospective investors, counselors and advisors and investment banks and other
Persons in connection with its financing activities, neither Party shall make
any public announcement regarding this Agreement, any BioZone Intellectual
Property or any Licensed Products, unless required by law, and then only after
providing the other Party at least two (2) Business Days to review, comment on
and approve such public announcement; provided, however, the Parties agree that
a period of less than two (2) Business Days for review, comment and approval is
permissible if such lesser period of time is necessitated in order to comply
with law or by an emergency situation due to



--------------------------------------------------------------------------------

unexpected circumstances. The Parties agree to issue a press release announcing
the execution of this Agreement. In addition, following the initial agreed upon
press release announcing this Agreement, each Party shall be free to disclose,
without the other Parties’ prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith. This
Section 7.5 supersedes and replaces in its entirety any prior confidentiality
agreements between BioZone or its Affiliates and ALCiS or its Affiliates to the
extent related to the transactions contemplated by this Agreement or the
Licensed Product.

ARTICLE 8

INDEMNIFICATION

8.1 ALCiS. ALCiS shall defend BioZone and its Affiliates at ALCiS’ cost and
expense, and will indemnify and hold BioZone and its Affiliates and their
respective directors, officers, employees and agents (collectively, the “BioZone
Indemnified Parties”) harmless from and against any and all losses, costs,
damages, fees or expenses (including reasonable attorneys’ fees and expenses)
(“Losses”) incurred by any BioZone Indemnified Party to the extent arising out
of or resulting from (i) any material breach by ALCiS of any of its
representations, warranties or obligations pursuant to this Agreement, (ii) any
gross negligence or willful misconduct of ALCiS or its Affiliates or
sublicensees, as applicable, in the exercise of any of their rights and/or the
performance of any of their obligations under this Agreement or any sublicense
agreement, as applicable, (iii) any liability or other claims arising from the
packaging, storage, distribution, sale or other disposition of the Licensed
Product by ALCiS or any of its Affiliates or sublicensees, or (iv) any liability
or other claims arising from the marketing of the Licensed Product by ALCiS or
any of its Affiliates or sublicensees.

8.2 BioZone. BioZone agrees to defend ALCiS and its Affiliates at BioZone’s cost
and expense, and will indemnify and hold ALCiS and its Affiliates and their
respective directors, officers, employees and agents (collectively, the “ALCiS
Indemnified Parties”) harmless from and against any and all Losses incurred by
any ALCiS Indemnified Party to the extent arising out of or resulting from
(i) any material breach by BioZone of any of its representations, warranties or
obligations pursuant to this Agreement, (ii) any gross negligence or willful
misconduct of BioZone in the exercise of any of its rights or the performance of
any of its obligations under this Agreement, (iii) any product liability,
clinical trial liability or other claims arising from the development,
manufacture, handling, packaging, storage, sale or other disposition of the
Licensed Product by BioZone or any of its Affiliates or sublicensees, or
(iv) any claim, suit or proceeding brought against ALCiS or its customer on the
issue of infringement of any United States patent, copyright or trademark by the
Licensed Products sold hereunder or the use thereof, subject to the limitations
hereinafter set forth. Notwithstanding the foregoing, BioZone assumes no
liability for (i) infringements covering any assembly, combination, method or
process in which any of the Licensed Products may be used but not covering the
Licensed Products when used alone; (ii) manufacturing claims relating to
Licensed Products which are not manufactured by BioZone; or (iii) trademark
infringements involving ALCiS’ Trademarks or any other marking or branding
applied at the request of ALCiS that is not licensed by BioZone.



--------------------------------------------------------------------------------

8.3 Indemnification Procedures.

(a) Any Party seeking indemnification pursuant to this Article 8 (the
“Indemnitee”) shall give the other party or parties from whom indemnification is
sought (the “Indemnitor”) prompt written notice (an “Indemnification Claim
Notice”) of any Loss or discovery of fact upon which such Indemnitee is seeking
indemnification under this Article 8. Failure to give any such Indemnification
Claim Notice shall not constitute a waiver of any right to indemnification or
reduce in any way the indemnification available hereunder, except to the extent
such failure to notify directly increases the amount to be indemnified
hereunder. Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Losses (to the extent that the nature
and amount of such Loss is known at such time). The Indemnitee shall furnish
promptly to the Indemnitor copies of all papers and official documents received
in respect of any such Loss. All indemnification claims hereunder, whether in
respect of ALCiS, BioZone, their respective Affiliates or their respective
directors, officers, employees and agents, shall be made solely by ALCiS or
BioZone, as applicable, as the Party to this Agreement.

(b) In the case of Losses arising from claims of any Third Party that are
subject to indemnification provided in this Article 8 (a “Third Party Claim”),
as to which the Indemnitor may be obligated to provide indemnification pursuant
to this Agreement, the Indemnitee will notify the Indemnitor in writing of the
Third Party Claim (and specifying in reasonable detail the factual basis for the
Third Party Claim and to the extent known, the amount of the Third Party Claim)
reasonably promptly after becoming aware of such Third Party Claim; provided,
however, that failure to give such notification will not affect the
indemnification provided hereunder except to the extent the Indemnitor shall
have been actually prejudiced as a result of such failure.

(c) If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Patty Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof provided that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel to represent such Indemnitee with respect to the matters
as to which a conflict of interest exists and in that event the reasonable fees
and expenses of such separate counsel shall be paid by such Indemnitor;
provided, further, that the Indemnitor shall only be responsible for the
reasonable fees and expenses of one separate counsel for such Indemnitee;
provided still further that the Indemnitor and its counsel shall cooperate with
the Indemnitee and its counsel, as may be reasonably requested. If the
Indemnitor assumes the defense of any Third Party Claim, and no such conflict of
interest exists, the Indemnitee shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnitor. If the Indemnitor assumes the defense of any
Third Party Claim, the Indemnitor will



--------------------------------------------------------------------------------

promptly supply to the Indemnitee copies of all correspondence and documents
relating to or in connection with such Third Party Claim and keep the Indemnitee
informed of developments relating to or in connection with such Third Party
Claim, as may be reasonably requested by the Indemnitee (including, without
limitation, providing to the Indemnitee on reasonable request updates and
summaries as to the status thereof). If the Indemnitor chooses to defend a Third
Party Claim, all Indemnitees shall reasonably cooperate with the Indemnitor in
the defense thereof (such cooperation to be at the expense, including reasonable
legal fees and expenses, of the Indemnitor). If the Indemnitor does not elect to
assume control of the defense of any Third Party Claim within the one hundred
twenty (120) day period set forth above, or if such good faith and diligent
defense is not being or ceases to be conducted by the Indemnitor, the Indemnitee
shall have the right, at the expense of the Indemnitor, after three (3) Business
Days notice to the indemnitor of its intent to do so, to undertake the defense
of the Third Party Claim for the account of the Indemnitor (with counsel
selected by the Indemnitee), and to compromise or settle such Third Party Claim,
exercising reasonable business judgment.

(d) If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other nonmonetary relief affecting the Indemnitee. If
the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).

8.4 Insurance Proceeds. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the Indemnitee (it being understood that an
Indemnitee may simultaneously pursue an insurance claim and a claim for
indemnification hereunder); provided, however, that if, following the payment to
the Indemnitee of any amount under this Article 8, such Indemnitee recovers any
insurance proceeds in respect of the claim for which such indemnification
payment was made, the Indemnitee shall promptly pay an amount equal to the
amount of such proceeds (but not exceeding the amount of such indemnification
payment) to the Indemnitor.

8.5 Insurance. Each Party agrees to obtain and maintain commercial general
liability insurance, including products liability insurance, with reputable and
financially secure insurance carriers, or to be self-insured, in either case, in
such amounts and subject to such deductibles as are reasonable and customary in
the industry for companies of comparable size and activities. Each Party shall
maintain such insurance for so long as Licensed Products in the Territory
continue to be manufactured or sold and thereafter for so long as is necessary
to cover any and all Third Party Claims which may arise from the development,
manufacture or sale of a Licensed



--------------------------------------------------------------------------------

Product in the Territory. Each Party shall name the other Party as an additional
insured, and upon reasonable request by a Party, the other Party shall produce
evidence that such insurance policies are valid, kept up to date and in full
force and effect.

ARTICLE 9

TERM AND TERMINATION

9.1 Term.

(a) Except as set forth in Section 11.13, unless earlier terminated by mutual
agreement of the Parties in writing or pursuant to the provisions of this
Article 9, this Agreement will continue in full force and effect until the later
of (i) the conclusion of the Royalty Term on a country-by-country basis and
(ii) the expiration of the last BioZone Licensed Patent containing a Valid Claim
covering the Licensed Product on a country-by-country basis (the “Term”).

(b) On a country-by-country basis, at the conclusion of the Royalty Term, the
licenses granted hereunder with respect to the Licensed Product and the Licensed
Product, respectively, shall become fully paid up, royalty-free, perpetual and
irrevocable and the exclusivity restrictions pursuant to Section 2.3 with
respect to each such country shall no longer be applicable.

9.2 Material Breach. Upon a material breach of this Agreement by ALCiS on the
one hand, or BioZone on the other hand (in such capacity, the “Breaching
Party”), the other Party (in such capacity, the “Non-Breaching Party”) may
provide written notice (a “Breach Notice”) to the Breaching Party specifying the
material breach. If the Breaching Party fails to cure such material breach
during the forty-five (45) day period (or, if applicable, such longer period,
but not to exceed ninety (90) days, as would be reasonably necessary for a
diligent party to cure such material breach, provided the Breaching Party has
commenced and continues its diligent efforts to cure during the initial
forty-five (45) day period following the date on which the Breach Notice is
provided), then the Non-Breaching Party may terminate this Agreement on a
Licensed Product-by-Licensed Product and country-by-country basis with respect
to the Licensed Product and country to which the breach relates. If ALCiS is the
Breaching Party and the material breach relates to the Licensed Product in a
particular country within the Territory and BioZone has elected to terminate
this Agreement with respect to the Licensed Product in such country, the
exclusivity restrictions pursuant to Section 2.3 with respect to such country
shall no longer be applicable with respect to the Licensed Product.
Notwithstanding the foregoing, the cure period for any failure by ALCiS to make
Royalty payments due hereunder shall be forty-five (45) days; provided further,
however, that the failure by ALCiS to make any such payment shall not be
considered a breach to the extent that such payment is the subject of a good
faith dispute by ALCiS. For the purposes of this Section 9.2, material breach
shall mean a breach which materially adversely affects the rights under this
Agreement of the other Party with respect to the applicable Licensed Product in
the applicable country in the Territory.

9.3 Bankruptcy. Either Party may, subject to the provisions set forth herein,
terminate this Agreement by giving the other Party sixty (60) days’ written
termination notice if, at any time, the other Party shall: (a) file in any court
pursuant to any statute a petition for bankruptcy or



--------------------------------------------------------------------------------

insolvency, or for reorganization in bankruptcy, or for an arrangement or for
the appointment of a receiver, trustee or administrator of such Party or of its
assets; (b) be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof; (c) propose or be a party to any
dissolution; or (d) make an assignment for the benefit of its creditors. Should
BioZone become a party to a bankruptcy proceeding and such proceeding is not
dismissed within sixty (60) days then, to the extent permitted by law, this
Agreement and the licenses granted by BioZone hereunder shall be adopted by any
bankruptcy trustee or relevant Third Party charged with the disposition of same,
and shall not be rejected by same, it being the Parties’ intent that, in such
event, ALCiS and its Affiliates and sublicensees shall be entitled to retain the
rights granted to them hereunder by BioZone.

9.4 Continuing Rights of Sublicensees. Upon any termination of this Agreement,
each sublicense previously granted by ALCiS, or any of its Affiliates, to any
Person that is not an Affiliate of ALCiS (each, an “Independent Sublicensee”)
shall, at BioZone’s option, remain in effect and shall become a direct license
or sublicense, as the case may be, of such rights by BioZone to such Independent
Sublicensee, subject to the Independent Sublicensee agreeing in writing to
assume ALCiS’ terms, conditions and obligations to BioZone under this Agreement
as they pertain to the sublicensed rights.

9.5 Effect of Expiration or Termination. Expiration or termination of this
Agreement pursuant to this Article 9 shall not (i) relieve a Party hereto of any
obligation accruing to such Party prior to such termination, or (ii) result in
the waiver of any right or remedy by a Party hereto accruing to such Party prior
to such termination.

9.6 Limitation of Liabilities. NOTWITHSTANDING THE FOREGOING, EXCEPT AS MAY BE
THE CASE UNDER ARTICLE 8 ABOVE WITH RESPECT TO INDEMNIFICATION FOR THIRD ARTY
CLAIMS, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR PUNITIVE, EXEMPLARY,
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION LOST PROFITS, BUSINESS OR GOODWILL) ATTRIBUTABLE TO ANY BREACH OR
DEFAULT BY SUCH PARTY UNDER THIS AGREEMENT. THIS LIMITATION SHALL SURVIVE ANY
FAILURE OF THE ESSENTIAL PURPOSE OF A LIMITED OR EXCLUSIVE REMEDY SET FORTH
HEREIN.

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Ownership of Technology and Patent Rights.

(a) BioZone shall own any Technology and BioZone Improvements claiming such
Technology, invented, developed or discovered solely by BioZone or its
Affiliate’s employees or agents.

(b) ALCiS shall own any Technology, and any patent rights claiming such
Technology, invented, developed or discovered solely by ALCiS’ or its
Affiliate’s employees or agents.



--------------------------------------------------------------------------------

10.2 Prosecution of BioZone Licensed Patents. BioZone, at its own expense, shall
have the obligation to diligently Prosecute the patent rights within the BioZone
Licensed Patents and BioZone Improvements in the Territory, through patent
counsel selected by BioZone. BioZone and ALCiS shall consult and cooperate with
each other regarding the Prosecution of the BioZone Licensed Patents.

10.3 Right to Consult. During the Term of this Agreement, BioZone shall copy
ALCiS, or have ALCiS copied, on all substantive documents relating to BioZone
Licensed Patents and BioZone Improvements received from or to be filed in any
patent office in the Territory, within fifteen (15) days of receipt from the
patent office and at least fifteen (15) days prior to filing with the patent
office, respectively, including without limitation copies of each patent
application, official action, response to official action, declaration,
information disclosure statement, request for terminal disclaimer, request for
patent term extension, and request for reexamination. ALCiS shall have the right
to comment on the Prosecution of the BioZone Licensed Patents and BioZone
Improvements and provide such comments to BioZone’s patent counsel, and BioZone
shall require its patent counsel to consider in good faith such comments from
ALCiS, and, to the extent not inconsistent with BioZone’s rights and/or
commercial interests, BioZone shall require its patent counsel to incorporate
all such comments. In the event that ALCiS’ comments are inconsistent with
BioZone’s rights and/or commercial interests, BioZone and ALCiS agree to
negotiate in good faith a Prosecution strategy with respect to the relevant
BioZone Licensed Patents and/or BioZone Improvements that would adequately cover
ALCiS’ interests, without adversely affecting BioZone’s rights and/or commercial
interests. If ALCiS fails to provide its comments with respect to the
Prosecution of a patent application and/or Patent within the BioZone Licensed
Patents and/or BioZone Improvements at least five (5) days prior to the deadline
for filing or otherwise responding to the relevant paper in the relevant patent
office, BioZone shall be free to act without consideration of ALCiS’ comments.

10.4 Abandonment of Prosecution by BioZone. BioZone shall notify ALCiS in the
event it is unable for any reason to meet its obligations under Section 10.2.
Such notification shall be given within a reasonable period (i.e., with
sufficient time for ALCiS to take whatever action may be necessary or desired)
prior to the date on which such patent application(s) or patent(s) will lapse or
go abandoned. ALCiS shall then have the option, exercisable upon written
notification to BioZone, to assume full responsibility, at its discretion and
its sole cost and expense, for Prosecution of the affected patent application(s)
or maintenance of any of the affected Patent(s) in such country or countries in
the Territory; provided, however, ALCiS may offset any such costs and expenses
against any Royalties due to BioZone.

10.5 Patent Term Extensions. ALCiS shall have the right to request that BioZone
file all applications and take actions necessary to obtain patent extension
pursuant to 35 U.S.C. Section 156 or like foreign statutes for the BioZone
Licensed Patents in the Territory, which extensions shall be owned by BioZone.
If BioZone declines to pursue such patent extensions, then ALCiS shall have the
right (at ALCiS’ cost and expense) on behalf of BioZone to file all such
applications and take all such actions necessary to obtain such patent
extensions; provided, however, ALCiS may offset any such costs and expenses
against any Royalties due to BioZone. BioZone agrees to sign such further
document and take such further actions (all at ALCiS’ expense) as may be
requested by ALCiS in this regard.



--------------------------------------------------------------------------------

10.6 Patent Marking. ALCiS and its Affiliates and its sublicensees shall mark
all Licensed Products made or sold under this Agreement with a notice in
accordance with 35 U.S.C. Section 287 and similar marking provisions in foreign
countries. The Parties agree that listing of the patent numbers in the package
inserts or foreign equivalent shall be considered sufficient marking of Licensed
Products as required by this Section 10.6.

10.7 Third Party Infringements.

(a) Suits for Infringement of the BioZone Licensed Patents and BioZone
Improvements. If BioZone or ALCiS becomes aware of infringement of any Patent
included in the BioZone Licensed Patents or BioZone Improvements by a Third
Party in the Territory, where such infringement affects the rights licensed
under this Agreement, such Party shall promptly notify the other Party in
writing to that effect and provide a summary of the relevant facts and
circumstances known to such Party relating to such infringement (“Infringement
Notice”). BioZone shall have the right, at its sole discretion, on its own
behalf, to institute, prosecute and control any action or proceeding to restrain
infringement of any BioZone Licensed Patents or BioZone Improvements licensed to
ALCiS hereunder. ALCiS agrees to be joined as a Party plaintiff if necessary to
prosecute the action or proceeding and shall provide all reasonable cooperation,
including any necessary use of its name, required to prosecute such litigation.
BioZone shall have sole control of any such suit and all negotiations for its
settlement or compromise, provided that, BioZone shall not settle or compromise
any such suit or enter into any consent order for the settlement or compromise
thereof without the prior written consent of ALCiS, which consent shall not be
unreasonably withheld, conditioned or delayed.

(b) Step-in Right for ALCiS. If, prior to the expiration of three (3) months
from said Infringement Notice, BioZone has not obtained a discontinuance of an
alleged infringement by a Third Party or brought an infringement action or
proceeding or otherwise taken appropriate action to abate such infringement, or,
in the event that a Third Party files a paragraph IV certification relating to
any Patent pursuant to 21 U.S.C. Section 355(j)(2)(A)(vii)(IV) of the
Hatch/Waxman Act (or any successor statute), if BioZone does not institute an
infringement proceeding against such Third Party within 20 days of receipt of
notice of such paragraph IV certification, or if BioZone shall notify ALCiS at
any time prior thereto of its intention not to bring suit against an alleged
infringer or BioZone at any time ceases to actively prosecute any such ongoing
infringement, and such infringement is relevant to a Licensed Product in the
Territory, then, and in those events only, ALCiS shall have the right, but not
be obligated, to institute, prosecute and control any action or proceeding to
restrain such infringement. BioZone agrees to be joined as a Party plaintiff if
necessary to prosecute the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to prosecute such
litigation. ALCiS shall have sole control of any such suit and all negotiations
for its settlement or compromise, provided that ALCiS shall not settle or
compromise any such suit or enter into any consent order for the settlement or
compromise thereof without the prior written consent of BioZone, which consent
shall not be unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

(c) Costs and Recoveries from Infringement Action. Each Party shall assume and
pay all of its own out-of-pocket costs incurred in connection with any
litigation or proceedings described in this Section 10.7 including, without
limitation, the fees and expenses of that Party’s counsel. Any recovery obtained
by any Party as a result of any proceeding described in this Section 10.7, by
settlement or otherwise, shall be applied in the following order of priority:

(i) first, to reimburse each Party for all litigation costs in connection with
such proceeding paid by that Party and not otherwise recovered (on a pro rata
basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and

(ii) second, the remainder of the recovery shall be shared equally.

(d) Declaratory Actions & Counterclaims Against ALCiS or BioZone. In the event
that an action alleging invalidity or non-infringement of any of the BioZone
Licensed Patents or BioZone Improvements shall be brought against BioZone or
ALCiS, BioZone, at its sole discretion, shall have the right, within thirty
(30) days after the commencement of such action, to take or regain control of
the action at its own expense. If BioZone shall determine not to exercise this
right, ALCiS may take over or remain as lead counsel for the action at ALCiS’
sole discretion. Any recovery obtained from such litigation, proceeding or
settlement shall be shared in accordance with Section 10.7(c). Any amounts owed
in such litigation, proceeding or settlement shall be paid by BioZone.

10.8 Infringement of Third Party Rights.

(a) Infringement Claims. With respect to any and all claims instituted by Third
Parties for patent infringement involving the manufacture, use, offer for sale
or sale of a Licensed Product covered by the BioZone Licensed Patents or BioZone
Improvements in the Territory during the Term, except for any such claims for
which BioZone is obligated to indemnify ALCiS under Section 8.2, ALCiS shall
promptly notify BioZone of such claim, and ALCiS shall have the right, at its
sole discretion, to defend and control any action or proceeding with respect to
such claim. BioZone agrees to be joined as a party if necessary to defend the
action or proceeding and shall provide all reasonable cooperation, including any
necessary use of its name, required to defend such litigation. ALCiS shall have
sole control of any such suit and all negotiations for its settlement or
compromise, provided that, ALCiS shall not settle or compromise any such suit or
enter into any consent order for the settlement or compromise thereof without
the prior written consent of BioZone, which consent shall not be unreasonably
withheld, conditioned or delayed.

(b) Step-in Right for BioZone. If, prior to the expiration of three (3) months
from said claim being brought, or such sooner period as may be necessary to
appropriately respond to said claim, ALCiS has not elected to defend such action
or proceeding, or, in the event that a Third Party files a paragraph IV
certification relating to any Patent pursuant to 21 U.S.C.
Section 355(j)(2)(A)(vii)(lV) of the Hatch/Waxman Act (or any successor
statute), if BioZone does not institute an infringement proceeding against such
Third Party within 20 days of receipt of notice of such paragraph IV
certification, or if ALCiS shall notify BioZone at any time prior thereto of its
intention not to defend such action or proceeding, then, and in those events
only, BioZone



--------------------------------------------------------------------------------

shall have the right, but not be obligated, to defend and control any action or
proceeding. ALCiS agrees to be joined as a party if necessary to defend the
action or proceeding and shall provide all reasonable cooperation, including any
necessary use of its name, required to defend such litigation. BioZone shall
have sole control of any such suit and all negotiations for its settlement or
compromise, provided that BioZone shall not settle or compromise any such suit
or enter into any consent order for the settlement or compromise thereof without
the prior written consent of ALCiS, which consent shall not be unreasonably
withheld, conditioned or delayed.

(c) Any recovery obtained by any Party as a result of any proceeding described
in this Section 10.8, by settlement or otherwise, shall be applied in the
following order of priority:

(i) first, to reimburse each Party for all litigation costs in connection with
such proceeding paid by that Party and not otherwise recovered (on a pro rata
basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and

(ii) second, the remainder of the recovery shall be shared equally.

ARTICLE 11

MISCELLANEOUS

11.1 Assignment. This Agreement may not be assigned or otherwise transferred (in
whole or in part, whether voluntarily, by operation of law or otherwise) by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld); provided, however, that such consent shall
not be required if (i) the assignment is to an Affiliate, or (ii) the assignment
is in connection with the transfer or sale of all or substantially all of the
transferor’s business (whether by asset sale, merger, consolidation, or similar
transaction). This Agreement shall be binding upon the permitted successors and
assigns of the Parties.

11.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.3 Force Majeure. Neither Party shall be liable to the other Party for loss or
damages, or shall have any right to terminate this Agreement for any default or
delay directly attributable to any Force Majeure, provided that the Party
affected gives prompt notice of any such cause to the other Party. The Party
giving such notice shall thereupon be excused from such of its obligations
hereunder for so long as it is thereby disabled from performing such
obligations; provided, however, that such affected Party promptly commences and
continues to use its Commercially Reasonable Efforts to cure such disablement as
soon as practicable.

11.4 Notices. Notices to BioZone shall be addressed to:

BioZone Laboratories, Inc.

580 Garcia Ave.

Pittsburg, California 94565

Attention: President

Facsimile No.: 925-473-2216



--------------------------------------------------------------------------------

Notices to ALCiS shall be addressed to:

ALCiS Health, Inc.

560 S. Winchester Blvd., Fifth Floor

San Jose, California 95128

Attention: Chief Executive Officer

Facsimile No.: 408-572-5601

Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(i) sent by registered or certified mail, return receipt requested, postage
prepaid, (ii) sent via a reputable overnight courier service, or (iii) sent by
facsimile transmission, in each case properly addressed in accordance with the
paragraphs above. The effective date of any notice shall be as of (a) the date
received, in the case of personal delivery, (b) on the next business day
following transmission thereof by facsimile or deposit thereof with a nationally
recognized overnight courier service, or (c) on the fifth business day following
the mailing thereof by registered or certified mail.

11.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

11.6 Waiver. No provision of this Agreement shall be waived by any act, omission
or Knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in two
(2) counterparts and such counterparts taken together shall constitute one
(1) and the same agreement. This Agreement may be executed by facsimile
signatures, which signatures shall have the same force and effect as original
signatures.

11.8 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

11.9 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California, without giving effect to any choice of
law provisions thereof. Each Party hereby submits itself for the purpose of this
Agreement and any controversy arising hereunder to the exclusive jurisdiction of
the state and federal courts located in the State of California, and any courts
of appeal therefrom, and waives any objection on the grounds of lack of
jurisdiction (including, without limitation, venue) to the exercise of such
jurisdiction over it by any such courts. Prior to bringing a legal action
against the other Party, such dispute shall be separately negotiated by the
Parties hereto in good faith and all reasonable efforts undertaken to



--------------------------------------------------------------------------------

settle amicably such matters before resorting to further legal recourse, as
follows: upon the occurrence of a dispute between the Parties, including,
without limitation, any breach of this Agreement or any obligation relating
thereto, or any dispute with respect to whether a product is a Licensed Product,
the matter shall be referred first to the officers of BioZone and ALCiS having
responsibility for the subject matter of the dispute, or their designees. The
officers, or their designees, as the case may be, shall negotiate in good faith
to resolve such dispute in a mutually satisfactory manner for up to thirty
(30) days. If such efforts do not result in mutually satisfactory resolution of
the dispute, the matter shall be referred to the chief executive officers of
BioZone and ALCiS, or their designees. The chief executive officers, or their
designees, as the case may be, shall negotiate in good faith to resolve such
dispute in a mutually satisfactory manner for up to thirty additional (30) days,
or such longer period of time to which the chief executive officers may agree.

11.10 Nature of Licenses. All rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of 11 U.S.C.
365(n) of the Bankruptcy Laws, licenses of rights to “intellectual property” as
defined under 11 U.S.C. 101(35A) of the Bankruptcy Laws. The Parties agree that
ALCiS, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights, including any right to enforce any exclusivity
provision of this Agreement, remedies, and elections under the Bankruptcy Laws.
To the fullest extent permitted by law, the Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against BioZone under
the Bankruptcy Laws, ALCiS shall be entitled to all applicable rights under 11
U.S.C. 365(n) of the Bankruptcy Laws, including copies and access to, as
appropriate, any such intellectual property and all embodiments of such
intellectual property upon written request therefor by ALCiS, and such, if not
already in its possession, shall be promptly delivered to ALCiS.

11.11 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable provisions of this Agreement
shall not affect the validity of this Agreement as a whole, unless the invalid,
illegal or unenforceable provisions are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, illegal or unenforceable
provisions.

11.12 Entire Agreement of the Parties. This Agreement, together with the
exhibits and Schedules hereto, constitute and contain the complete, final and
exclusive understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements
whether oral or written, between the Parties respecting the subject matter
hereof and thereof.

11.13 Independent Contractors. The relationship between the Parties created by
this Agreement is one of independent contractors and neither Party shall have
the power or authority to bind or obligate the other except as expressly set
forth in this Agreement.



--------------------------------------------------------------------------------

11.14 Accrued Rights; Surviving Obligations. Unless explicitly provided
otherwise in this Agreement, termination, relinquishment or expiration of this
Agreement for any reason shall be without prejudice to any rights, which shall
have accrued to the benefit to any Party prior to such termination,
relinquishment or expiration, including damages arising from any breach
hereunder. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination or
expiration of the Agreement, including, without limitation, those obligations
set forth in Sections 3.3 (relating to adverse event reporting), 5.6 (relating
to maintenance of records; audit), 7.1 (relating to confidentiality), 7.3
(relating to confidentiality), 9.5 (relating to effect of expiration or
termination), 10.1 (relating to ownership of technology and patent rights), 11.4
(relating to notices), 11.9 (relating to governing law), 11.10 (relating to
nature of licenses), 11.16 (relating to expenses) and 11.17 (relating to third
party beneficiaries) and Articles 6 (relating to representations and warranties)
and 8 (relating to indemnification) hereof.

11.15 Compliance with Export Regulations. None of the Parties shall export any
technology licensed to it by the other Party under this Agreement, except in
compliance with United States export laws and regulations.

11.16 Expenses. Unless otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party which shall have incurred the same and the
other Party shall have no liability relating thereto.

11.17 No Third Party Beneficiaries. No person or entity other than the Parties
hereto and their respective Affiliates, successors and permitted assigns shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

11.18 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

BIOZONE LABORATORIES, INC.     ALCIS HEALTH, INC. By  

/s/ Daniel Fisher

    By  

/s/ James F. Landrum, Jr.

  Daniel Fisher, President       James F. Landrum, Jr., CEO



--------------------------------------------------------------------------------

Schedule 1.11

BioZone Trademarks

 

1. Inflacin

 

2. QuSomes



--------------------------------------------------------------------------------

Schedule 1.16

BioZone Licensed Patents

 

Patent Title

 

Application No./

Patent No.

 

Country

 

Filing

Date

 

Inventor(s)/

Assignee

Compounds and methods For inhibition of phospholipase A-2 and cyclooxygenase-2
(Inflacin Patent)   6,495,596   USA     BioZone Laboratories, Inc.

 

i. ALCiS shall have the right to use the compounds further identified below in
conjunction with the categories of Licensed Products listed in Schedule 1.30.
BioZone shall not use any compounds related to the Inflacin Patent in any
product categories exclusively licensed to ALCiS per Schedule 1.30, and shall
only use such compounds in product categories nonexclusively licensed to ALCiS
per Schedule 1.30 if in different formulations than those of ALCiS:

 

Lipid

   PLA-2 Activity (%)   

1 Concentration

   State @ RT

GDP-12

   95.1    1%    ?

GDP-23

   98,4    10% (10mg/ml)    ?

GDS-23

   96.0    10%    Solid

GDO-45

   97.8    10%    Liquid

GDS-12

   95,5    10%    Solid

GDS-45

   91.2    10%    Solid

GDM-23

   89.3    10%    Liquid

GDL-23

   88.3    10%    Liquid

GDM-45

   77.3    10%    Liquid

GDO-23

   64.1    10%    Liquid



--------------------------------------------------------------------------------

Self-Forming Thermodynamically Stable Liposomes and their Applications (QuSome
Patent)   6,610,322   USA   BioZone Laboratories, Inc.

 

  i. ALCiS shall have the right to use the molecule of the QuSome technology
further identified below in conjunction with the categories of Licensed Products
listed in Schedule 1.30. BioZone shall not use any compounds in the QuSome
Patent in any product categories exclusively licensed to ALCiS per Schedule
1.30, and shall only use such compounds in product categories nonexclusively
licensed to ALCiS per Schedule 1.30 if in different formulations than those of
ALCiS:

 

Lipid

   Melting Point (oC)

GDM-12

   Fluid @ 25



--------------------------------------------------------------------------------

Schedule 1.30

Licensed Products

Worldwide, exclusive agreement rights to use Inflacin in combination with
QuSomes in the following product categories:

 

  (i) All topical analgesic pain relief applications, and

 

  (ii) All body soak preparations.

Worldwide, non-exclusive agreement rights to use Inflacin in combination with
QuSomes in the following product categories (although ALCiS formulations shall
still be deemed exclusive):

 

  (i) All body soap preparations,

 

  (ii) All body lotion preparations,

 

  (iii) All foot balm preparations, and

 

  (iv) All after shave balm preparations.



--------------------------------------------------------------------------------

Schedule 2.6

Current Contracts

1. ****

 

--------------------------------------------------------------------------------

****   CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 3.4

Manufacturing/Pricing

 

DESCRIPTION:    Alcis Daily Relief Cream FORMULA #:    **** or similar formula
purchased by ALCiS   

                % w/w

ACTIVE    INGREDIENT:    Trolamine/TEA Salicylate             10.00% INACTIVE   
INGREDIENTS:    Camellia oleifera Leaf Extract   
Caprylic/Capric/Myristic/Stearic Triglyceride    Chamomilla recutita
(Matricaria) Flower Extract    Chamomilla recutita (Matricaria) Oil   
Cyclomethicone    Cetyl Alcohol    Dimethicone    Dimethyl Sulfone    Disodium
EDTA    Fragrance    Glucosamine Sulfate    Glyceryl Monostearate    Imidurea   
Lavandula angustifolia (Lavender) Extract    Methylparaben    PEG-12 Glyceryl
Distearate    PEG-100 Stearate    Phenoxyethanol    Propylene Glycol   
Propylparaben    Purified Water    Rosmarinus officinalis (Rosemary) Leaf
Extract    Rosmarinus officinalis (Rosemary) Oil    Sodium Metabisulfite   
Stearyl Alcohol    Tocopheryl Acetate    Xanthan Gum    Vitis vinifera (Grape)
Seed Extract Pricing:   

 

a. Bulk ****, 10% Trolamine Cream Product: $**** per ounce. Such pricing is
based on a minimum of **** kilos of Cream Product per order;

 

b. Packaged ****, 10% Trolamine Cream Product: $**** per ounce, plus $**** per
unit for filling (and shall be as low as $**** based on size and volume, but in
any case, shall be at a competitive rate for such

 

--------------------------------------------------------------------------------

**** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

filling/packaging services), plus Alcis’ cost for Alcis supplied packaging and
labels. Prior to December 31, 2005, such pricing is based on a minimum of ****
units of Cream Product per order. After December 31, 2005, such pricing is based
on a minimum of **** units of Cream Product per order.

 

--------------------------------------------------------------------------------

**** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 3.5

Three-Party Escrow Service Agreement

Iron Mountain provides flexible, comprehensive escrow services that generate the
type of agreement that gives our customers the right level of protection in each
unique situation. Iron Mountain is different from other providers in the
industry because of our customer-driven approach to technology escrow. With Iron
Mountain, the customer’s experience is focused on defining his or her own unique
needs for a comprehensive service—not on studying and struggling to comprehend
the terms, options and add-ons of a variety of pre-packaged agreements.

The benefit of this approach is that it can adapt to meet the needs of a single
customer or application today, as well as future ones with requirements that may
be quite different. With Iron Mountain, one set of comprehensive escrow services
with elective components suited for every situation, covers all the key issues
for technology escrow.

At Iron Mountain, we take intellectual property protection seriously and deliver
our services with the integrity you and your clients would expect – and, in
fact, demand, from a trusted and neutral third party. We don’t just vault
technology. We provide complete intellectual property management services.

Purpose

Iron Mountain’s 3 Party Escrow Service Agreement is generally used when:

 

  •   Both parties agree that the highest level of escrow protection is needed.

 

  •   The beneficiary needs to sign the agreement.

 

  •   The beneficiary needs to negotiate the terms of the agreement and the
unique release conditions.

 

  •   The beneficiary wants technical verification of the deposit materials.

Key Features

Iron Mountain’s 3 Party Escrow Service Agreements may include any of the
following:

 

  •   Secure real-time online account management with Escrow Management Center
24x7x365.

 

  •   Initial Verification of deposit materials. This includes documentation of
the hardware, software environment, utilities, compilers and operating systems
needed to access the deposit materials.

 

  •   Additional technical verification options.

 

  •   Deposit Tracking Notification – periodic notices to depositors and/or
beneficiaries related to deposit material.

 

  •   Escrow Expert consulting services.



--------------------------------------------------------------------------------

THREE-PARTY ESCROW SERVICE AGREEMENT

Deposit Account Number:                                 

 

1. Introduction.

This Three Party Escrow Service Agreement (the “Agreement”) is entered into by
and between BIOZONE LABORATORIES, INC., located at 580 GARCIA AVE., PITTSBURG,
CA 94565 (the “Depositor”) and Depositor’s affiliates and subsidiaries, and by
ALCiS HEALTH, INC., located at 560 S. WINCHESTER BLVD., FIFTH FLOOR, SAN JOSE,
CA 95128 (the “Beneficiary”) and by Iron Mountain Intellectual Property
Management, Inc. (“Iron Mountain”) on this 30TH day of MARCH, 2006 (the
“Effective Date”). Depositor, Beneficiary, and Iron Mountain may be referred to
individually as a “Party” or collectively as the “Parties” throughout this
Agreement.

The use of the term “Services” in this Agreement shall refer to Iron Mountain
Services that facilitate the creation, management, and enforcement of software
and/or other technology escrow accounts as described in Exhibit A attached
hereto. A Party shall request Services under this Agreement (i) by submitting a
work request associated for certain Iron Mountain Escrow Services via the online
portal maintained at the Website located at www.ironmountainconnect.com or any
other Websites or Web pages owned or controlled by Iron Mountain that are linked
to that Website (collectively the “Iron Mountain Website”), or (ii) by
submitting a written work request attached hereto as Exhibit A (each,
individually, a “Work Request”). The Parties desire this Agreement to be
supplementary to the License Agreement and pursuant to Chapter 11 United States
[Bankruptcy] Code, Section 365(n).

 

2. Depositor Responsibilities.

 

  (a) Depositor shall provide all information designated as required to fulfill
a Work Request (“Required Information”) and may also provide other information
(“Optional Information”) at their discretion to assist Iron Mountain in the
fulfillment of requested Services.

 

  (b) Depositor must authorize and designate one or more persons whose action(s)
will legally bind the Depositor (“Authorized Person(s)” who shall be identified
in the Authorized Person(s)/Notices Table of this Agreement) and who may manage
the Iron Mountain escrow account through the Iron Mountain Website or via
written Work Request. Authorized Person(s) will maintain the accuracy of their
name and contact information provided to Iron Mountain during the Term of this
Agreement (the “Depositor Information”).

 

  (c) Depositor shall make an initial deposit that is complete and functional of
all proprietary technology and other materials covered under this Agreement
(“Deposit Material”) to Iron Mountain within ninety (90) days of the Effective
Date. Depositor may also update Deposit Material from time to time during the
Term of this Agreement provided a minimum of one (1) complete and functional
copy of Deposit Material is deposited with Iron Mountain at all times. At the
time of each deposit or update, Depositor will provide an accurate and complete
description of all Deposit Material sent to Iron Mountain via the Iron Mountain
Website or using the form attached hereto as Exhibit B.

 

  (d) Depositor consents to Iron Mountain’s performance of any level(s) of
verification Services described in Exhibit A attached hereto, consents, upon
receipt of notice from Iron Mountain that Beneficiary has submitted a Work
Request for verification Services, to promptly completing and returning the
Escrow Deposit Questionnaire attached as Exhibit Q to Iron Mountain, and further
consents to Iron Mountain’s use of a subcontractor (who shall be bound by the
same confidentiality obligations as Iron Mountain and who shall not be a direct
competitor to either Depositor or Beneficiary) to provide such Services as
needed.

 

  (e) Depositor represents that it lawfully possesses all Deposit Material
provided to Iron Mountain under this Agreement free of any liens or encumbrances
as of the date of their deposit. Any Deposit Material liens or encumbrances made
after their deposit will not prohibit, limit, or alter the rights and
obligations of Iron Mountain under this Agreement;

 

  (f) Depositor represents that all Deposit Material is readable and useable in
its then current form; if any portion of such Deposit Material is encrypted the
necessary decryption tools and keys to read such material are deposited
contemporaneously;

 

  (g) Depositor represents that all Deposit Material is provided with all rights
necessary for Iron Mountain to verify such proprietary technology and materials
upon receipt of a Work Request for such Services; and



--------------------------------------------------------------------------------

  (h) Depositor warrants that Iron Mountain’s use of the Deposit Material or
other materials supplied by Depositor to perform the verification Services
described in Exhibit A is lawful and does not violate the rights of any third
parties. Depositor agrees to use commercially reasonable efforts to provide Iron
Mountain with any necessary use rights or permissions to use materials necessary
to perform verification of the Deposit Material. Depositor agrees to reasonably
cooperate with Iron Mountain by providing its facilities, computer software
systems, and technical personnel for verification Services whenever reasonably
necessary.

 

3. Beneficiary Responsibilities.

 

  (a) Beneficiary shall provide all information designated as required to
fulfill any Beneficiary Work Request (“Required Information”) and may also
provide other information (“Optional Information”) at their discretion to assist
Iron Mountain in the fulfillment of requested Services.

 

  (b) Beneficiary must authorize and designate one or more persons whose
action(s) will legally bind the Beneficiary (“Authorized Person(s)” who shall be
identified in the Authorized Person(s)/Notices Table of this Agreement) who
shall manage the Iron Mountain escrow account through the Iron Mountain Website
or via written Work Request. Authorized Person(s) will maintain the accuracy of
their name and contact information provided to Iron Mountain during the Term of
this Agreement (the “Beneficiary Information”).

 

  (c) Beneficiary acknowledges, in the absence of a Work Request for
verification Services, that it assumes all responsibility for the completeness
and/or functionality of all Deposit Material. Beneficiary may submit a
verification Work Request to Iron Mountain for one of more of the Services
defined in Exhibit A attached hereto and further consents to Iron Mountain’s use
of a subcontractor if needed to provide such Services.

 

  (d) Beneficiary warrants that Iron Mountain’s use of any materials supplied by
Beneficiary to perform the verification Services described in Exhibit A is
lawful and does not violate the rights of any third parties.

 

4. Iron Mountain Responsibilities.

 

  (a) Iron Mountain agrees to use commercially reasonable efforts to provide the
Services requested by authorized Depositor and Beneficiary representatives in a
Work Request. Iron Mountain may reject a Work Request (in whole or in part) that
does not contain all Required Information at any time upon notification to the
Party originating the Work Request.

 

  (b) Iron Mountain will conduct a deposit inspection upon receipt of any
Deposit Material and associated Exhibit B. If Iron Mountain determines that the
Deposit Material does not match the description provided by Depositor
represented in Exhibit B attached hereto, Iron Mountain will provide Depositor
with notice by electronic mail, telephone, or regular mail of such
discrepancies. Iron Mountain will work directly with the Depositor to resolve
any such discrepancies prior to accepting Deposit Material. Iron Mountain will
provide Depositor with notice from time to time during the first ninety
(90) days from the Effective date as a reminder that submission of initial
Deposit Material is required. Iron Mountain may also send notices every ninety
(90) days thereafter to Depositor and/or Beneficiary related to Deposit Material
activity if such Services are requested in a Work Request.

 

  (c) Iron Mountain will provide notice by electronic mail, telephone, or
regular mail to the Beneficiary of all Deposit Material that is accepted and
deposited into the escrow account under this Agreement.

 

  (d) Iron Mountain will work with a Party who submits any verification Work
Request for Deposit Material covered under this Agreement to either fulfill any
standard verification Services Work Request or develop a custom Statement of
Work (“SOW”). Iron Mountain and the requesting Party will mutually agree in
writing to a SOW on the following terms and conditions that include but are not
limited to: description of Deposit Material to be tested; description of
Verification testing; requesting Party responsibilities; Iron Mountain
responsibilities; Service Fees; invoice payment instructions; designation of the
Paying Party; designation of authorized SOW representatives for both the
requesting Party and Iron Mountain with name and contact information; and
description of any final deliverables prior to the start of any fulfillment
activity. After the start of fulfillment activity, each SOW may only be amended
or modified in writing with the mutual agreement of both Parties, in accordance
with the change control procedures set forth therein.



--------------------------------------------------------------------------------

  (e) Iron Mountain will hold and protect all Deposit Material in physical
and/or electronic vaults that are either owned or under the direct control of
Iron Mountain.

 

  (f) Iron Mountain will permit the replacement and/or removal of previously
submitted Deposit Material upon Work Request that may be subject to the written
joint instructions of the Depositor and Beneficiary.

 

  (g) Iron Mountain will strictly follow the procedures set forth in Exhibit C
attached hereto to process any Beneficiary Work Request to release Deposit
Material.

 

5. Payment.

The Paying Party shall pay to Iron Mountain all fees as set forth in the Work
Request form attached hereto as Exhibit A (“Service Fees”). Except as set forth
below, all Service Fees are due to Iron Mountain within thirty (30) calendar
days from the date of invoice in U.S. currency and are non-refundable. Iron
Mountain may update Service Fees with a ninety (90) calendar day written notice
to the Paying Party during the Term of this Agreement. The Paying Party is
liable for any taxes related to Services purchased under this Agreement or shall
present to Iron Mountain an exemption certificate acceptable to the taxing
authorities. Applicable taxes shall be billed as a separate item on the invoice,
to the extent possible. Any Service Fees not collected by Iron Mountain when due
shall bear interest until paid at a rate of 1.25% per month (15% per annum) or
the maximum rate permitted by law, whichever is less. Delinquent accounts may be
referred to a collection agency at the sole discretion of Iron Mountain.
Notwithstanding, the non-performance of any obligations of Depositor to deliver
Deposit Material under the License Agreement or this Agreement, Iron Mountain is
entitled to be paid all Service Fees that accrue during the Term of this
Agreement. All Service Fees will not be subject to offset except as specifically
provided hereunder.

 

6. Term and Termination.

 

  (a) The initial “Term” of this Agreement is for a period of one (1) year from
the Effective Date and will automatically renew for additional one (1) year
Terms and continue in full force and effect until one of the following events
occur: (i) Depositor and Beneficiary provide joint written instructions of their
intent to cancel this Agreement within sixty (60) days to Iron Mountain;
(ii) Beneficiary provides a sixty (60) day written notice regarding cancellation
of this Agreement to both Depositor and Iron Mountain; or (iii) Iron Mountain
provides a sixty (60) day written notice to the Depositor and Beneficiary
Authorized Persons that it can no longer perform the Services under this
Agreement.

 

  (b) In the event this Agreement is terminated under Sections 6(a)(i) or
6(a)(iii) above, Depositor and Beneficiary may provide Iron Mountain with joint
written instructions authorizing Iron Mountain to forward the Deposit Material
to another escrow company and/or agent or other designated recipient. If Iron
Mountain does not receive joint written instructions within sixty (60) calendar
days after the date of the notice of termination, Iron Mountain shall return or
destroy the Deposit Material.

 

  (c) In the event of the nonpayment of Service Fees owed to Iron Mountain, Iron
Mountain shall provide all Parties to this Agreement with notice by electronic
mail and/or regular mail. Any Party to this Agreement shall have the right to
make the payment to Iron Mountain to cure the default. If the past due payment
is not received in full by Iron Mountain within thirty (30) calendar days of the
date of such notice, then Iron Mountain shall have the right to terminate this
Agreement at any time thereafter by sending notice by electronic mail and/or
regular mail of termination to all Parties. Iron Mountain shall have no
obligation to take any action under this Agreement so long as any Iron Mountain
invoice issued for Services rendered under this Agreement remains uncollected.

 

7. General Indemnity.

Each Party shall defend, indemnify and hold harmless the others, their corporate
affiliates and their respective officers, directors, employees, and agents and
their respective successors and assigns from and against any and all claims,
losses, liabilities, damages, and expenses (including, without limitation,
reasonable attorneys’ fees), arising under this Agreement from the negligent or
intentional acts or omissions of the indemnifying Party or its subcontractors,
or the officers, directors, employees, agents, successors and assigns of any of
them.



--------------------------------------------------------------------------------

8. Warranties.

 

  (a) Iron Mountain. ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE PERFORMED
IN A WORKMANLIKE MANNER. EXCEPT AS SPECIFIED IN THIS SECTION, ALL EXPRESS OR
IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, SATISFACTORY QUALITY, AGAINST INFRINGEMENT OR ARISING FROM
A COURSE OF DEALING, USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED TO THE EXTENT
ALLOWED BY APPLICABLE LAW. AN AGGRIEVED PARTY MUST NOTIFY IRON MOUNTAIN PROMPTLY
OF ANY CLAIMED BREACH OF ANY WARRANTIES AND SUCH PARTY’S SOLE AND EXCLUSIVE
REMEDY FOR BREACH OF WARRANTY SHALL BE RETURN OF THE PORTION OF THE FEES PAID TO
IRON MOUNTAIN BY PAYING PARTY FOR SUCH NON-CONFORMING SERVICES. THIS DISCLAIMER
AND EXCLUSION SHALL APPLY EVEN IF THE EXPRESS WARRANTY AND LIMITED REMEDY SET
FORTH ABOVE FAILS OF ITS ESSENTIAL PURPOSE. THE WARRANTY PROVIDED IS SUBJECT TO
THE LIMITATION OF LIABILITY SET FORTH IN SECTION 11 HEREIN.

 

  (b) Depositor. Depositor warrants that all Depositor Information provided
hereunder is accurate and reliable and undertakes to promptly correct and update
such Depositor Information during the Term of this Agreement.

 

  (c) Beneficiary. Beneficiary warrants that all Beneficiary Information
provided hereunder is accurate and reliable and undertakes to promptly correct
and update such Beneficiary Information during the Term of this Agreement.

 

9. Insurance.

Iron Mountain shall, at its sole cost and expense, throughout the term of this
Agreement, procure and maintain in full force and effect, the following
insurance coverage, with an insurance carrier that is rated B+ or better by A.M.
Best.

 

TYPE OF INSURANCE

  

COVERAGE AMOUNT

   TYPE OF INSURANCE    COVERAGE AMOUNT

General Liability

  

$2,000,000 General Aggregate

   Crime Insurance    $2,000,000 Each Occurrence

General Liability

  

$1,000,000 Each Occurrence

   Umbrella Coverage    $5,000,000 General Aggregate

Professional Liability

  

$1,000,000 Each Occurrence

     

All certificates of insurance shall name the Parties as additional beneficiaries
with respect to General Liability coverage. All certificates of insurance shall
require that the Parties be provided with advance written notice of cancellation
of the stated coverage, and Iron Mountain shall request that its insurer use its
best efforts to provide at least thirty (30) days’ advance written notification
of such cancellation.

 

10. Confidential Information.

Iron Mountain shall have the obligation to reasonably protect the
confidentiality of the Deposit Material. Except as provided in this Agreement
Iron Mountain shall not disclose, transfer, make available or use the Deposit
Material. Iron Mountain shall not disclose the terms of this Agreement to any
third Party. If Iron Mountain receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Iron Mountain will immediately notify the Parties to this
Agreement unless prohibited by law. It shall be the responsibility of Depositor
and/or Beneficiary to challenge any such order; provided, however, that Iron
Mountain does not waive its rights to present its position with respect to any
such order. Iron Mountain will not be required to disobey any order from a court
or other judicial tribunal, including, but not limited to, notices delivered
pursuant to Section 13(g) below.

 

11. Limitation of Liability.

NOTWITHSTANDING ANYTHING ELSE HEREIN, ALL LIABILITY, IF ANY, WHETHER ARISING IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO THIS
AGREEMENT SHALL BE LIMITED TO THE AMOUNT EQUAL TO ONE YEAR OF FEES PAID OR



--------------------------------------------------------------------------------

OWED TO IRON MOUNTAIN UNDER THIS AGREEMENT. IF CLAIM OR LOSS IS MADE IN RELATION
TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH LIABILITY SHALL BE LIMITED TO THE FEES
RELATED SPECIFICALLY TO SUCH DEPOSITS. THIS LIMIT SHALL NOT APPLY TO ANY PARTY
FOR: (I) ANY CLAIMS OF INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER
PROPRIETARY RIGHT; (II) LIABILITY FOR DEATH OR BODILY INJURY; (III) DAMAGE TO
TANGIBLE PROPERTY (EXCLUDING THE DEPOSIT ITEMS); (IV) THEFT; OR (V) PROVEN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

12. Consequential Damages Waiver.

IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST
DATA OR INFORMATION, ANY COSTS OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE
SERVICES, OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE KNOWN
IN ADVANCE TO ONE OR MORE PARTIES.

 

13. General.

 

  (a) Incorporation of Work Requests. All Depositor and/or Beneficiary Work
Requests are incorporated into this Agreement.

 

  (b) Purchase Orders. The terms and conditions of this Agreement prevail
regardless of any conflicting or additional terms on any Purchase Order or other
correspondence. Any contingencies or additional terms contained on any Purchase
Order are not binding upon Iron Mountain. All Purchase Orders are subject to
approval and acceptance by Iron Mountain.

 

  (c) Right to Make Copies. Iron Mountain shall have the right to make copies of
all Deposit Material as reasonably necessary to perform this Agreement. Iron
Mountain shall copy all copyright, nondisclosure, and other proprietary notices
and titles contained on Deposit Material onto any copies made by Iron Mountain.
Any copying expenses incurred by Iron Mountain as a result of a Work Request to
copy will be borne by the Party requesting the copies. Iron Mountain may request
Depositor’s reasonable cooperation in promptly copying Deposit Material in order
for Iron Mountain to perform this Agreement.

 

  (d) Choice of Law. The validity, interpretation, and performance of this
Agreement shall be controlled by and construed under the laws of the State of
New York, United States of America, as if performed wholly within the state and
without giving effect to the principles of conflicts of laws.

 

  (e) Right to Rely on Instructions. Iron Mountain may act in reliance upon any
instruction, instrument, or signature reasonably believed by Iron Mountain to be
genuine. Iron Mountain may assume that any employee of a Party to this Agreement
who gives any written notice, request, or instruction has the authority to do
so. Iron Mountain will not be required to inquire into the truth or evaluate the
merit of any statement or representation contained in any notice or document.
Iron Mountain shall not be responsible for failure to act as a result of causes
beyond the reasonable control of Iron Mountain.

 

  (f) Force Majeure. Except for the obligation to pay monies due and owing, no
Party shall be liable for any delay or failure in performance due to events
outside the defaulting Party’s reasonable control, including without limitation
acts of God, earthquake, labor disputes, shortages of supplies, riots, war, acts
of terrorism, fire, epidemics, or delays of common carriers or other
circumstances beyond its reasonable control. The obligations and rights of the
excused Party shall be extended on a day-to-day basis for the time period equal
to the period of the excusable delay.

 

  (g) Notices. All notices regarding Exhibit C shall be sent by commercial
express mail. All other correspondence, including invoices, payments, and other
documents and communications, shall be sent by (i) electronic mail; (ii) via
regular mail to the Parties at the addresses specified in the Authorized
Persons/Notices Table which shall include the title(s) of the individual(s)
authorized to receive notices; or (iii) via the online portal maintained at the
Iron Mountain Website. It shall be the responsibility of the Parties to notify
each other as provided in this Section in the event of a change of physical or
e-mail addresses. The Parties shall have the right to rely on the last known
address of the other Parties. Any correctly addressed notice or last known
address of the other Parties that is relied on herein that is refused,
unclaimed, or undeliverable because of an act or omission of the Party to be
notified as provided herein



--------------------------------------------------------------------------------

shall be deemed effective as of the first date that said notice was refused,
unclaimed, or deemed undeliverable by electronic mail, the postal authorities by
mail, through messenger or commercial express delivery services.

 

  (h) No Waiver. No waiver of rights under this Agreement by any Party shall
constitute a subsequent waiver of this or any other right under this Agreement.

 

  (i) Assignment. No assignment of this Agreement by Depositor and/or
Beneficiary or any rights or obligations of Depositor and/or Beneficiary under
this Agreement is permitted without the written consent of Iron Mountain, which
shall not be unreasonably withheld or delayed.

 

  (j) Severability. In the event any of the terms of this Agreement become or
are declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. Notwithstanding the foregoing, if this paragraph becomes
applicable and, as a result, the value of this Agreement is materially impaired
for either Party, as determined by such Party in its sole discretion, then the
affected Party may terminate this Agreement by notice to the others.

 

  (k) Independent Contractor Relationship. Depositor and Beneficiary understand,
acknowledge, and agree that Iron Mountain’s relationship with Depositor and
Beneficiary will be that of an independent contractor and that nothing in this
Agreement is intended to or should be construed to create a partnership, joint
venture, or employment relationship.

 

  (l) Attorneys’ Fees. In any suit or proceeding between the Parties relating to
this Agreement, the prevailing Party will have the right to recover from the
other(s) it’s costs and reasonable fees and expenses of attorneys, accountants,
and other professionals incurred in connection with the suit or proceeding,
including costs, fees and expenses upon appeal, separately from and in addition
to any other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

 

  (m) No Agency. No Party has the right or authority to, and shall not, assume
or create any obligation of any nature whatsoever on behalf of the other Parties
or bind the other Parties in any respect whatsoever.

 

  (n) Disputes. Any dispute, difference or question relating to or arising among
any of the Parties concerning the construction, meaning, effect or
implementation of this Agreement or any Party hereof will be submitted to, and
settled by arbitration by a single arbitrator chosen by the New York Regional
Office of the American Arbitration Association in accordance with the Commercial
Rules of the American Arbitration Association. The arbitrator shall apply New
York law. Unless otherwise agreed by the Parties, arbitration will take place in
New York City, New York, U.S.A. Any court having jurisdiction over the matter
may enter judgment on the award of the arbitrator. Service of a petition to
confirm the arbitration award may be made by regular mail or by commercial
express mail, to the attorney for the Party or, if unrepresented, to the Party
at the last known business address. If however, Depositor and/or Beneficiary
refuse to submit to arbitration, the matter shall not be submitted to
arbitration and Iron Mountain may submit the matter to any court of competent
jurisdiction for an interpleader or similar action. Unless adjudged otherwise,
any costs of arbitration incurred by Iron Mountain, including reasonable
attorney’s fees and costs, shall be divided equally and paid by Depositor and
Beneficiary.

 

  (o) Regulations. All Parties are responsible for and warrant—to the extent of
their individual actions or omissions—compliance with all applicable laws, rules
and regulations, including but not limited to: customs laws; import; export and
re-export laws; and government regulations of any country from or to which the
Deposit Material may be delivered in accordance with the provisions of this
Agreement.

 

  (p) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

  (q) Survival. Sections 6 (Term and Termination), 7 (General Indemnity), 8
(Warranties), 10 (Confidential Information), 11 (Limitation of Liability), 12
(Consequential Damages Waiver), and 13 (General) of this Agreement shall survive
termination of this Agreement or any Exhibit attached hereto.

NOTE: SIGNATURE BLOCKS AND AUTHORIZED PERSONS/NOTICES TABLE FOLLOW ON THE NEXT
PAGE



--------------------------------------------------------------------------------

The Parties agree that this Agreement is the complete agreement between the
Parties hereto concerning the subject matter of this Agreement and replaces any
prior or contemporaneous oral or written communications between the Parties.
There are no conditions, understandings, agreements, representations, or
warranties, expressed or implied, which are not specified herein. Each of the
Parties herein represents and warrants that the execution, delivery, and
performance of this Agreement has been duly authorized and signed by a person
who meets statutory or other binding approval to sign on behalf of its business
organization as named in this Agreement. This Agreement may only be modified by
mutual written agreement of the Parties.

Note: If contracting electronically via the online portal, clicking the “I
Accept” button displayed as part of the ordering process, evidences agreement to
the preceding terms and conditions (the ‘Agreement”). If you are entering into
this Agreement via the online portal on behalf of a company or other legal
entity, you represent that you have the authority to bind such entity to these
terms and conditions, in which case the terms “you” or “your” shall refer to
such entity. If you do not have such authority, or if you do not agree with
these terms and conditions, you must select the “I Decline” button.

 

DEPOSITOR       BENEFICIARY           .1 SIGNATURE:  

/s/ Daniel Fisher

    .2 Signature:  

/s/ Brian Berchtold

PRINT NAME:   Daniel Fisher     PRINT NAME:   Brian Berchtold TITLE:   President
    TITLE:   CEO DATE:   March 30, 2006     DATE:   March 30, 2006 EMAIL ADDRESS
  dfisher@biozonelabs.com     EMAIL ADDRESS:   bberchtold@alcis.com

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

.3 Signature:  

 

PRINT NAME:   TITLE:   DATE:   EMAIL ADDRESS:   ipmcontracts@ironmountain.com

AUTHORIZED PERSONS/NOTICES TABLE

Please provide the name and contact information of the Authorized Persons under
this Agreement. All Notices will be sent to these individuals at the addresses
set forth below.

DEPOSITOR

AUTHORIZED PERSON(S)/NOTICES TABLE

Please provide the name(s) and contact information of the Authorized Person(s)
under this Agreement. All Notices will be sent electronically and/or through
regular mail to the appropriate address set forth below.

 

PRINT NAME:   Dan Fisher   PRINT NAME:   Dr. Brian Keller TITLE:   President  
TITLE:   Executive Vice President EMAIL ADDRESS   dfisher@biozonelabs.com  
EMAIL ADDRESS   bkeller@biozonelabs.com STREET ADDRESS 1   580 Garcia Ave.  
STREET ADDRESS 1   580 Garcia Ave. PROVINCE/CITY/STATE   Pittsburg, CA  
PROVINCE/CITY/STATE   Pittsburg, CA POSTAL/ZIP CODE   94565   POSTAL/ZIP CODE  
94565 PHONE NUMBER   925-473-2215   PHONE NUMBER   925-473-1000 FAX NUMBER  
925-472-1001   FAX NUMBER   925-472-1001



--------------------------------------------------------------------------------

BENEFICIARY

AUTHORIZED PERSON(S)/NOTICES TABLE

Please provide the name(s) and contact information of the Authorized Person(s)
under this Agreement. All Notices will be sent electronically and/or through
regular mail to the appropriate address set forth below.

 

PRINT NAME:   BRIAN BERCHTOLD   PRINT NAME:   Mark Lemma TITLE:   CEO   TITLE:  
CFO EMAIL ADDRESS   bberchtold@alcis.com   EMAIL ADDRESS   mlemma@alcis.com
STREET ADDRESS 1   560 W. Winchester Blvd, 5th Flr   STREET ADDRESS 1  
560 W. Winchester Blvd, 5th Flr PROVINCE/CITY/STATE   San Jose, CA  
PROVINCE/CITY/STATE   San Jose, CA POSTAL/ZIP CODE   95128   POSTAL/ZIP CODE  
95128 PHONE NUMBER   408-236-7525   PHONE NUMBER   408-236-7525 FAX NUMBER  
408-572-5601   FAX NUMBER   408-572-5601

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

All notices should be sent to ipmcontracts@ironmountain.com OR Iron Mountain,
Attn: Contract Administration, 2100 Norcross Parkway, Suite 150, Norcross,
Georgia, 30071, USA.



--------------------------------------------------------------------------------

EXHIBIT A Escrow Service Work Request

Deposit Account Number:                             

 

SERVICE

Check box (es) to

order service

  

SERVICE DESCRIPTION

   ONE-TIME
FEES    ANNUAL
FEES   

PAYING PARTY

Check box to identify the Paying Party
for each service below.

x Add and Manage New Escrow Account    Iron Mountain will open a new escrow
deposit account that includes a minimum of one (1) Depositor and one (1)
complete set of Deposit Material. All Deposit Material will be securely stored
in controlled vaults that are owned and/or operated by Iron Mountain. Account
services include unlimited deposits, electronic vaulting, access to Iron
Mountain Connect™ Escrow Management Center for secure online account management
and submission of electronic Work Requests, and secure destruction of deposit
materials upon account termination.    $ 1,050    $ 950   
¨ Depositor - OR - x Beneficiary    Iron Mountain will assign a Client Manager
for each escrow account. These Managers will provide client training from time
to time to facilitate secure Internet access to escrow account(s). Assigned
Managers will also ensure timely fulfillment of client Work Requests (e.g.,
deposit updates, new beneficiary enrollment) and communication of status.      
   ¨ Add Deposit Tracking Notification    Iron Mountain will send periodic
notices to Depositor and/or Beneficiary related to Deposit Material as specified
within the terms of the agreement      N/A    $ 350    ¨ Depositor - OR - ¨
Beneficiary x Add Beneficiary    Iron Mountain will fulfill a Work Request to
add a new Beneficiary to an escrow account, where possible, and provide notice
as appropriate to all relevant Parties.      N/A    $ 650    ¨ Depositor - OR -
x Beneficiary ¨ Add Initial Verification of Deposit Material    Iron Mountain
will fulfill a Work Request to perform initial Verification Services, which
includes a final report sent to Client, on Deposit Material to ensure
consistency between Depositor’s representations (i.e., Exhibit B and
Supplementary Questionnaire) and stored Deposit Material. For a more detailed
description see Verification Services Options below.      N/A    $ 800    ¨
Depositor - OR - ¨ Beneficiary ¨ Add Custom Verification of Deposit Material   
Iron Mountain will fulfill a Work Request to perform one or more levels of
custom Verification Services, which includes a final report sent to Client, on
Deposit Material. Client and Iron Mountain will agree on a custom Statement of
Work (“SOW”) prior to the start of fulfillment. For a more detailed description
see Verification Services Options below.     
 
 
  Custom
Quote
Based on
SOW     
 
 
  Custom
Quote
Based on
SOW    ¨ Depositor - OR - ¨ Beneficiary ¨ Add Dual Vaulting    Iron Mountain
will fulfill a Work Request to store deposit materials in one additional
location as defined within the Service Agreement. Duplicate storage request may
be in the form of either physical media or electronic storage.      N/A    $ 500
   ¨ Depositor - OR - ¨ Beneficiary ¨ Release Deposit Material    Iron Mountain
will process a Work Request to release Deposit Material by following the
specific procedures defined in Exhibit C “Release of Deposit Materials” the
Escrow Service Agreement.    $ 500      N/A    ¨ Depositor - OR - ¨ Beneficiary
¨ Add Custom Services    Iron Mountain will provide its Escrow Expert consulting
based on a custom SOW mutually agreed to by all Parties.    $ 150/hour      N/A
   ¨ Depositor - OR - ¨ Beneficiary ¨ Delete Account    Iron Mountain will
fulfill a Work Request to terminate an existing escrow account by providing
notice to all Parties to the Agreement, removing Deposit Material from the vault
and then either securely destroying or returning the Deposit Material via
commercial express mail carrier as instructed. All accrued Services Fees must be
collected by Iron Mountain prior to completing fulfillment to terminate an
existing escrow account.      No Charge      No Charge    No Charge ¨
Replace/Delete Deposit Materials    Iron Mountain will replace/delete deposit
material in accordance with the terms of the agreement. Materials will be
returned as directed by depositor or destroyed using Iron Mountain Secure
Shredding      No Charge      No Charge    No Charge



--------------------------------------------------------------------------------

Upon Escrow Service Agreement execution, please provide your initials below in
the appropriate location to indicate your acceptance of this Escrow Services
Work Request inclusive of agreed Services pricing and indication of which Party
is financially responsible for payment of specific Services.

 

DEPOSITOR INITIALS                     

      BENEFICIARY INITIALS                     

Note: Clients may submit Work Requests electronically through their escrow
account online OR may complete this form along with any other supporting
exhibits required and email and/or fax this Work Request to their assigned
Client Manager at Iron Mountain for fulfillment.



--------------------------------------------------------------------------------

VERIFICATION SERVICES OPTIONS

 

1. Initial Verification - Consistency.

 

  1.1. Iron Mountain shall perform an initial verification (“Initial
Verification”) of the Deposit Material upon receipt of the first deposit and for
each update. To help perform this evaluation, Iron Mountain will examine the
Exhibit B, and request that the Depositor complete an Escrow Deposit
Questionnaire. Iron Mountain will then analyze the Escrow Deposit Questionnaire
and Exhibit B, prepare and deliver a report to Depositor and Beneficiary
containing its finding(s) and opinion(s) as to the Deposit consistency based on
the information supplied. Iron Mountain’s report will include information
regarding:

 

  1.1.1. The hardware and software configuration(s) needed to read the Deposit
Material media associated with the Exhibit B;

 

  1.1.2. The software needed to interpret the data read from the media (i.e.
Zip, tar, cvs type files); and

 

  1.1.3. The hardware and software configurations needed to compile the software
product defined by the Exhibit B.

 

  1.2. Iron Mountain’s Systems Analysts will also be available to discuss the
Initial Verification’s technical consistency evaluation and other deposit
verification issues. Iron Mountain’s higher levels of verification address
issues of readability, inventory, ability to be compiled or other testing as
requested by a Party.

 

2. Level One (1) - Inventory.

 

  2.1. This series of verification tests provides insight into whether the
necessary information required to recreate the Depositor’s development
environment has been properly stored in escrow. These tests detect errors that
often inhibit effective use of the escrow deposit.

 

  2.2. Steps include: Analyzing deposit media readability, virus scanning,
developing file classification tables, identifying the presence/absence of build
instructions, and identifying materials required to recreate the Depositor’s
software development environment.

 

  2.3. Deliverables: At completion of testing, Iron Mountain will distribute a
report to Beneficiary detailing Iron Mountain’s investigation. This report will
include build instructions, file classification tables and listings. In
addition, the report will list required software development materials,
including, without limitation, required source code languages and compilers,
third-Party software, libraries, operating systems, and hardware, as well as
Iron Mountain’s analysis of the deposit. When identifying materials required to
re-create Depositor’s software development environment, Iron Mountain will rely
on information provided in Depositor’s completed questionnaire (obtained via a
Iron Mountain verification representative) and/or information gathered during
Iron Mountain’s testing experience.

 

3. Level Two (2) – Build.

 

  3.1. This series of tests includes a standard effort to compile the Deposit
Material and build executable code.

 

  3.2. Steps include: Recreating the Depositor’s software development
environment, compiling source files and modules, linking libraries and
recreating executable code.

 

  3.3. Deliverables: Iron Mountain will provide a report detailing the steps
necessary to recreate the software/hardware development environment, problems
encountered with testing, and Iron Mountain’s analysis of the deposit.

 

4. Level Three (3) - Validation.

 

  4.1. Level III verification consists of testing the functionality of the
compiled Deposit Material (in a production setting or similar environment) and
can be accomplished through one of the following three options:

 

  4.1.1. Option A – With the Depositor’s approval, executables created by Iron
Mountain during Level II testing are provided to the Beneficiary for
functionality testing.

 

  4.1.2. Option B – The Beneficiary provides Iron Mountain with a copy of its
licensed executables. Iron Mountain compares the executables created during
Level II testing with the licensed executables and provides a comparison report
to all Parties.

 

  4.1.3. Option C – Iron Mountain recreates the runtime environment for the
licensed technology and installs the executables created during the Level II
testing into that environment. (The environment is generally “scaled down” from
the actual live environment.) Iron Mountain then runs test scripts supplied by
the Beneficiary and provides a report of the test results to all Parties. This
may require Depositor approval.

 

  4.1.4. Services may be provided by Iron Mountain or individuals or
organizations employed by or under contract with Iron Mountain, at the
discretion of Iron Mountain.



--------------------------------------------------------------------------------

EXHIBIT B

DEPOSIT MATERIAL DESCRIPTION

COMPANY NAME:                                  ALCIS HEALTH, INC.
                             ESCROW ACCOUNT NUMBER:                             

DEPOSIT NAME                          AND DEPOSIT VERSION                     
(Deposit Name will appear in account history reports)

DEPOSIT MEDIA (PLEASE LABEL ALL MEDIA WITH THE DEPOSIT NAME PROVIDED ABOVE)

 

MEDIA TYPE

  

QUANTITY

  

MEDIA TYPE

  

QUANTITY

¨ CD-ROM / DVD       ¨ 3.5” Floppy Disk    ¨ DLT Tape       ¨ Documentation    ¨
DAT Tape       ¨ Hard Drive / CPU              ¨ Circuit Board     

 

    

TOTAL SIZE OF TRANSMISSION

 

(SPECIFY IN BYTES)

  

# OF FILES

¨ Internet File Transfer       ¨ Other (please describe below):      

DEPOSIT ENCRYPTION (Please check either “Yes” or “No” below and complete as
appropriate)

Is the media or are any of the files encrypted?    ¨  Yes or    ¨  No

If yes, please include any passwords and decryption tools description below.
Please also deposit all necessary encryption software with this deposit.

 

Encryption tool name

 

 

   Version   

 

Hardwarerequired

 

 

Softwarerequired

 

 

Other required information

 

 

DEPOSIT CERTIFICATION (Please check the box below to Certify and Provide your
Contact Information)

 

¨        I certify for Depositor that the above described Deposit Material has
been transmitted electronically or sent via commercial express mail carrier to
Iron Mountain at the address below.

  

¨        Iron Mountain has inspected and accepted the above described Deposit
Material either electronically or physically. Iron Mountain will notify
Depositor of any discrepancies.

NAME:    NAME: DATE:    DATE: EMAIL ADDRESS:    TELEPHONE NUMBER:    FAX NUMBER:
  

Note: If Depositor is physically sending Deposit Material to Iron Mountain,
please label all media and mail all Deposit Material with the appropriate
Exhibit B via commercial express carrier to the following address:

Iron Mountain Intellectual Property Management, Inc.

Attn: Vault Administration

2100 Norcross Parkway, Suite 150

Norcross, GA 30071

Telephone: (770) 239-9200

Facsimile: (770) 239-9201



--------------------------------------------------------------------------------

EXHIBIT C

Release Of Deposit materials

Deposit Account Number:                         

Iron Mountain will use the following procedures to process any Beneficiary Work
Request to release Deposit Material.

 

  1. Release Conditions. Depositor and Beneficiary agree that Iron Mountain will
provide notice via electronic mail and/or regular mail to the Depositor if a
Beneficiary under this Agreement submits a Deposit Material release Work Request
based on one or more of the following conditions (defined as “Release
Conditions”):

 

  (i) Breach of the License Agreement by the Depositor for the Deposit Material
covered under this Agreement; or

 

  (ii) Failure of the Depositor to function as a going concern or operate in the
ordinary course; or

 

  (iii) Depositor is subject to voluntary or involuntary bankruptcy.

 

  2. Release Work Request. A Beneficiary may submit a Work Request to Iron
Mountain to release the Deposit Material covered under this Agreement. Iron
Mountain will send a written notice of this Beneficiary Work Request within five
(5) business days to the authorized Depositor representative(s).

 

  3. Contrary Instructions. From the date Iron Mountain mails written notice of
the Beneficiary Work Request to release Deposit Material covered under this
Agreement, Depositor representative(s) shall have ten (10) business days to
deliver to Iron Mountain contrary instructions (“Contrary Instructions”).
Contrary Instructions shall mean the written representation by Depositor that a
Release Condition has not occurred or has been cured. Contrary Instructions
shall be on company letterhead and signed by an authorized Depositor
representative. Upon receipt of Contrary Instructions, Iron Mountain shall send
a copy to an authorized Beneficiary representative by commercial express mail.
Additionally, Iron Mountain shall notify both Depositor representative(s) and
Beneficiary representative(s) that there is a dispute to be resolved pursuant to
the Disputes provisions of this Agreement. Iron Mountain will continue to store
Deposit Material without release pending (i) joint instructions from Depositor
and Beneficiary that accept release of Deposit Material; or (ii) dispute
resolution pursuant to the Disputes provisions of this Agreement; or
(iii) receipt of an order from a court of competent jurisdiction.

 

  4. Release of Deposit Material. If Iron Mountain does not receive Contrary
Instructions from an authorized Depositor representative, Iron Mountain is
authorized to release Deposit Material to the Beneficiary or, if more than one
Beneficiary is registered to the deposit, to release a copy of Deposit Material
to the Beneficiary. Iron Mountain is entitled to receive any uncollected Service
fees due Iron Mountain from the Beneficiary before fulfilling the Work Request
to release Deposit Material covered under this Agreement. This Agreement will
terminate upon the release of Deposit Material held by Iron Mountain.

 

  5. Right to Use Following Release. Beneficiary has the right under this
Agreement to use the Deposit Material for the sole purpose of continuing the
benefits afforded to Beneficiary by the License Agreement. Notwithstanding, the
Beneficiary shall not have access to the Deposit Material unless there is a
release of the Deposit Material in accordance with this Agreement. Beneficiary
shall be obligated to maintain the confidentiality of the released Deposit
Material.



--------------------------------------------------------------------------------

EXHIBIT Q

Escrow Deposit Questionnaire

Introduction

From time to time, technology escrow beneficiaries may exercise their right to
perform verification services. This is a service that Iron Mountain provides for
the purpose of validating relevance, completeness, currency, accuracy and
functionality of deposit materials.

Purpose of Questionnaire

In order for Iron Mountain to determine the deposit material requirements and to
quote fees associated with verification services, a completed deposit
questionnaire is requested. It is the responsibility of the escrow depositor to
complete the questionnaire.

Instructions

Please complete the questionnaire in its entirety by answering every question
with accurate data. Upon completion, please return the completed questionnaire
to the beneficiary asking for its completion, or e-mail it to Iron Mountain
Technology Escrow Services to the attention of Shane Ryan at
shaneryan@ironmountain.com.

Escrow Deposit Questionnaire

General Description

 

  1. What is the general function of the software to be placed into escrow?

 

  2. On what media will the source code be delivered?

 

  3. What is the size of the deposit in megabytes?

Requirements for the Execution of the Software Protected by the Deposit

 

  1. What are the system hardware requirements to successfully execute the
software? (memory, disk space, etc.)

 

  2. How many machines are required to completely set up the software?



--------------------------------------------------------------------------------

  3. What are the software and system software requirements, to execute the
software and verify correct operation?

Requirements for the Assembly of the Deposit

 

  1. Describe the nature of the source code in the deposit. (Does the deposit
include interpreted code, compiled source, or a mixture? How do the different
parts of the deposit relate to each other?)

 

  2. How many build processes are there?

 

  3. How many unique build environments are required to assemble the material in
the escrow deposit into the deliverables?

 

  4. What hardware is required for each build environment to compile the
software? (including memory, disk space, etc.)

 

  5. What operating systems (including versions) are used during compilation? Is
the software executed on any other operating systems/version?

 

  6. How many separate deliverable components (executables, share libraries,
etc.) are built?

 

  7. What compilers/linkers/other tools (brand and version) are necessary to
build the application?

 

  8. What, if any, third-party libraries are used to build the software?

 

  9. How long does a complete build of the software take? How much of that time
requires some form of human interaction and how much is automated?

 

  10. Do you have a formal build document describing the necessary steps for
system configuration and compilation?

 

  11. Do you have an internal QA process? If so, please give a brief description
of the testing process.

 

  12. Please list the appropriate technical person(s) Iron Mountain may contact
regarding this set of escrow deposit materials.



--------------------------------------------------------------------------------

Please provide your contact information below:

 

Name:  

 

  Telephone:  

 

  Company:  

 

  Address:  

 

  City, State                                         
                                        
                                           Postal Code                          
Country:  

 

  E-mail:  

 

 

For additional information about Iron Mountain Technical Verification Services,
please contact

Shane Ryan at 978-667-3601 ext. 100 or by e-mail at mailto:
shaneryan@ironmountain.com.

www.ironmountain.com



--------------------------------------------------------------------------------

AMENDMENT TO LICENSE AND MANUFACTURING AGREEMENT

THIS AMENDMENT TO LICENSE AND MANUFACTURING AGREEMENT (“Amendment”) is made and
entered into as of September 28, 2005 (the “Amendment Effective Date”), by and
among BioZone Laboratories, Inc., a corporation formed under the laws of the
State of California or its assigns (individually and collectively, “BioZone”),
and Alcis Health, Inc., a corporation formed under the laws of the California
(“Alcis”). Except as noted below, the License and Manufacturing Agreement
(“Agreement”), dated August 17, 2005, between the parties shall remain in full
force and effect.

NOW THEREFORE, in consideration of the representations and warranties, covenants
and conditions set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

  A. Section 3.5(a) shall be amended and replaced in its entirety with the
following:

(a) Prior to October 31, 2005, the parties shall enter into a Three-Party Escrow
Service Agreement (“Escrow Agreement”) in a form substantially similar to that
attached as Schedule 3.5, or as otherwise agreed. The Escrow Agent and Escrow
Agreement shall be subject to the reasonable satisfaction of the parties.
BioZone utilizes certain proprietary Technology, formulas and manufacturing
processes in the manufacture of some or all of the Licensed Product, including
but not limited to Technologies identified in Schedule 1.16. The availability
of BioZone’s Technology is essential to ALCiS in the conduct of its business
and, therefore, the parties agree that ALCiS shall be permitted access
to BioZone’s Technology and proprietary information under certain circumstances.
Unless as otherwise permitted by this Agreement, ALCiS’ access to BioZone’s
Technology and the production formulas and manufacturing processes utilized in
the manufacture of the Products shall be governed by the terms and conditions of
the Escrow Agreement attached hereto as Schedule 3.5. Pursuant to the Escrow
Agreement, BioZone shall deposit the Technology, know-how, formulations and
manufacturing processes related to the Licensed Product into an escrow account
for ALCiS’ benefit. The escrow deposit materials shall contain all formulas,
Technology, know-how, instructions and other information sufficient to enable
ALCiS to manufacture the Licensed Product internally or through an alternate
supplier, including but not limited to the following information for each
Licensed Product: (i) Master Batch Record; (ii) Certificate of Analysis;
(iii) Product Specification Sheet; and (iv) a Certificate of Analysis for each
raw material (hereafter collectively referred to as the “Deposit Materials”).

 

  B. Section 4.1 of the Agreement shall be amended and replaced in its entirety
with the following:

4.1 Initial Payment. ALCiS shall pay BioZone :

 

  (a) Four hundred thousand U.S. Dollars (US$400,000), which shall be
characterized as Prepaid Royalties, and shall be nonrefundable and paid as
follows:

 

  a. $100,000 by November 15, 2005;

 

  b. $300,000 by December 31, 2005.



--------------------------------------------------------------------------------

  (b) Four hundred thousand (400,000) shares of ALCiS Common Stock by
January 31, 2006 or upon completion of the Company’s financing activities,
whichever is earlier, which shall carry rights equivalent to those of the Common
Stock held by the founders of ALCiS.

 

  (c) Ten thousand (10,000) warrants at $2.00 per share, for purchase of ALCiS
Common Stock, each month commencing October 1, 2005 until the payment in 4.1(a)
is completed.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first set forth above.

 

ALCIS HEALTH, INC.   BIOZONE LABORATORIES, INC. By:  

/s/ James F. Landrum, Jr.

  By:  

/s/ Daniel Fisher

  James F. Landrum, Jr.     Daniel Fisher   Chief Executive Officer    
President



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LICENSE AND MANUFACTURING AGREEMENT

THIS SECOND AMENDMENT TO LICENSE AND MANUFACTURING AGREEMENT (“Second
Amendment”) is made and entered into as of December 27, 2005 (the “Second
Amendment Effective Date”), by and among BioZone Laboratories, Inc., a
corporation formed under the laws of the State of California or its assigns
(individually and collectively, “BioZone”), and Alcis Health, Inc., a
corporation formed under the laws of the California (“Alcis”). Except as noted
below, the License and Manufacturing Agreement (“Agreement”), dated August 17,
2005, between the parties shall remain in full force and effect. The Amendment
dated September 28, 2005 between the parties shall have no further force or
effect, and shall be replaced in its entirety by this Second Amendment.

NOW THEREFORE, in consideration of the representations and warranties, covenants
and conditions set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

  C. Section 3.5(a) of the Agreement shall be amended and replaced in its
entirety with the following:

(a) Prior to January 15, 2006, the parties shall enter into a Three-Party Escrow
Service Agreement (“Escrow Agreement”) in a form substantially similar to that
attached as Schedule 3.5, or as otherwise agreed. The Escrow Agent and Escrow
Agreement shall be subject to the reasonable satisfaction of the parties.
BioZone utilizes certain proprietary Technology, formulas and manufacturing
processes in the manufacture of some or all of the Licensed Product, including
but not limited to Technologies identified in Schedule 1.16. The availability
of BioZone’s Technology is essential to ALCiS in the conduct of its business
and, therefore, the parties agree that ALCiS shall be permitted access
to BioZone’s Technology and proprietary information under certain circumstances.
Unless as otherwise permitted by this Agreement, ALCiS’ access to BioZone’s
Technology and the production formulas and manufacturing processes utilized in
the manufacture of the Products shall be governed by the terms and conditions of
the Escrow Agreement attached hereto as Schedule 3.5. Pursuant to the Escrow
Agreement, BioZone shall deposit the Technology, know-how, formulations and
manufacturing processes related to the Licensed Product into an escrow account
for ALCiS’ benefit. The escrow deposit materials shall contain all formulas,
Technology, know-how, instructions and other information sufficient to enable
ALCiS to manufacture the Licensed Product internally or through an alternate
supplier, including but not limited to the following information for each
Licensed Product: (i) Master Batch Record; (ii) Certificate of Analysis;
(iii) Product Specification Sheet; and (iv) a Certificate of Analysis for each
raw material (hereafter collectively referred to as the “Deposit Materials”).

 

  D. Section 4.1 of the Agreement shall be amended and replaced in its entirety
with the following:

 

  4.1 Initial Payment. ALCiS shall pay BioZone :

 

  (a) Four hundred thousand U.S. Dollars (US$400,000), which shall be
characterized as Prepaid Royalties, and shall be nonrefundable and paid as
follows:

 

  i. $100,000 by November 15, 2005;



--------------------------------------------------------------------------------

  ii. $300,000 by June 30, 2006, payable at a rate of $50,000 per month on the
last day of each month for six (6) months, commencing with the first payment on
January 31, 2006.

 

  (b) Four hundred thousand (400,000) shares of ALCiS Common Stock by
January 31, 2006 or upon completion of the Company’s financing activities,
whichever is earlier, which shall carry rights equivalent to those of the Common
Stock held by the founders of ALCiS.

 

  (c) Ten thousand (10,000) warrants at $2.00 per share, for purchase of ALCiS
Common Stock, each month commencing October 1, 2005 until the payment in 4.1(a)
is completed.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first set forth above.

 

ALCIS HEALTH, INC.   BIOZONE LABORATORIES, INC. By:  

/s/ James F. Landrum, Jr.

  By:  

/s/ Daniel Fisher

  James F. Landrum, Jr.     Daniel Fisher   Chief Executive Officer    
President